Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 1 of 139 PageID: 43146



  Liza M. Walsh                            Scott S. Christie
  Hector D. Ruiz                           Matthew A. Sklar
  Eleonore Ofosu-Antwi                     MCCARTER & ENGLISH, LLP
  WALSH PIZZI O’REILLY FALANGA LLP         Four Gateway Center
  One Riverfront Plaza                     100 Mulberry Street
  1037 Raymond Blvd., Suite 600            Newark, New Jersey 07102
  Newark, New Jersey 07102                 (973) 848-5388
  (973) 757-1100
                                           Attorneys for Defendants Xactware
  Attorneys for Plaintiff                  Solutions, Inc. and Verisk Analytics,
  Eagle View Technologies, Inc.            Inc.
  [Additional counsel on signature page]   [Additional counsel on signature page]

             IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE
                                 )
  EAGLE VIEW TECHNOLOGIES, INC., ) Civil Action No.: 1:15-cv-07025
  et al.,                        ) (RMB-JS)
                                 )
             Plaintiffs,         ) JOINT [PROPOSED] JURY
                                 ) INSTRUCTIONS
          v.                     )
                                 ) Trial Date: September 9, 2019
                                 )
  XACTWARE SOLUTIONS, INC., et   )
  al.,                           )
                                 )
             Defendants.         )
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 2 of 139 PageID: 43147




                                    TABLE OF CONTENTS

                                             CONTENTS

  1.    P–1 DUTY OF JURY .......................................................................... 5

  2.    P–2 WHAT A PATENT IS AND HOW ONE IS OBTAINED ........ 6

  3.    P–3 SUMMARY OF CONTENTIONS ............................................. 9

  4.    P–5 DIRECT AND CIRCUMSTANTIAL EVIDENCE................ 18

  5.    P–6 USE OF DEPOSITION ............................................................ 19

  6.    P–7 OPINION TESTIMONY .......................................................... 20

  7.    P–8 CREDIBILITY OF WITNESSES ........................................... 21

  8.    P–9 BURDENS OF PROOF,, .......................................................... 23

  9.    P–10 TAKING NOTES..................................................................... 27

  10.   P–11 BENCH CONFERENCE AND RECESSES ......................... 29

  11.   P–12 CONDUCT OF THE JURY ................................................... 30

  1.    F–1 DUTY OF JURY ........................................................................ 33

  2.    F–2 BURDENS OF PROOF ,, ......................................................... 34

  3.    F–3 STIPULATION OF FACT ....................................................... 38

  4.    F-4 CREDIBILITY OF WITNESSES ............................................ 39

  5.    F-5 OPINION TESTIMONY .......................................................... 40

  6.    F–6 SUMMARY OF CONTENTIONS ........................................... 41

  7.    F–7 THE ROLE OF THE CLAIMS OF A PATENT..................... 44

  8.    F–8 HOW A CLAIM DEFINES WHAT IT COVERS .................. 46

  9.    F–9 INDEPENDENT AND DEPENDENT CLAIMS ................... 48

  10.   F–10 CLAIM INTERPRETATION , .............................................. 50

                                                      i
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 3 of 139 PageID: 43148




  11.   F–11 INFRINGEMENT GENERALLY, , ..................................... 52

  12.   F–12 DIRECT INFRINGEMENT .................................................. 54

  13.   F–13 INDIRECT INFRINGEMENT—INDUCED
        INFRINGEMENT ............................................................................ 56

  14.   F–14 INFRINGEMENT WHERE ONE OR MORE SYSTEM
        COMPONENTS ARE LOCATED OUTSIDE THE UNITED
        STATES .............................................................................................. 59

  15.   F–15 INFRINGEMENT THROUGH THE SUPPLY OF
        COMPONENTS IN OR FROM THE UNITED STATES FOR
        COMBINATION ABROAD UNDER 35 U.S.C. § 271(f)(1) ......... 60

  16.   F–16 INFRINGEMENT THROUGH THE SUPPLY OF ONE
        COMPONENT IN OR FROM UNITED STATES FOR
        COMBINATION ABROAD UNDER 35 U.S.C. § 271(f)(2) ......... 62

  17.   F–17 INFRINGEMENT BY IMPORT, SALE, OFFER FOR
        SALE OR USE OF PRODUCT MADE BY PATENTED
        PROCESS (§ 271(G)) ....................................................................... 63

  18.   F–18 INVALIDITY GENERALLY ................................................. 64

  19.   F–19 ANTICIPATION...................................................................... 65

  20.   F–20 OBVIOUSNESS ...................................................................... 68

  21.   F–21 PRIOR ART ............................................................................. 73

  22.   F–22 PRIOR ART - INVENTION DATE ...................................... 74

  23.   F–23 PRIOR ART - PRIOR PATENT, ........................................... 76

  24.   F–24 PRIOR ART - PRINTED PUBLICATION .......................... 84

  25.   F–25 INCORRECT INVENTORSHIP .......................................... 87

  26.   F–26 UNPATENTABLE SUBJECT MATTER ............................. 89

  27.   F–27 DAMAGES GENERALLY .................................................... 93

  28.   F–28 DATE DAMAGES BEGIN .................................................. 96

                                                          ii
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 4 of 139 PageID: 43149




  29.   F–29 KINDS OF DAMAGES THAT MAY BE RECOVERED 101

  30.   F–30 LOST PROFITS .................................................................... 102

  31.   F–31 REASONABLE ROYALTY ................................................. 110

  32.   F–32 WILLFUL INFRINGEMENT ............................................. 117

  33.   F–33 EQUITABLE ESTOPPEL ................................................... 119

  34.   F–34 UNCLEAN HANDS .............................................................. 122

  35.   F–35 DELIBERATIONS ................................................................ 123

  36.   F–36 DEADLOCK .......................................................................... 127

  37.   F–37 COMMUNICATION WITH COURT45 ............................. 130

  38.   F–38 RETURN OF VERDICT ...................................................... 131




                                                    iii
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 5 of 139 PageID: 43150




                    PRELIMINARY JURY INSTRUCTIONS
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 6 of 139 PageID: 43151




  1. P–1 DUTY OF JURY1

          Now that you have been sworn, I have the following preliminary instructions

  for your guidance as jurors in this case.

          You will hear the evidence, decide what the facts are, and then apply those

  facts to the law that I will give to you.

          You and only you will be the judges of the facts. You will have to decide

  what happened. I play no part in judging the facts. You should not take anything I

  may say or do during the trial as indicating what I think of the evidence or what

  your verdict should be. My role is to be the judge of the law. I make whatever

  legal decisions have to be made during the course of the trial, and I will explain to

  you the legal principles that must guide you in your decisions. You must follow

  that law whether you agree with it or not.




  1
      Source: Third Circuit Model Jury Instructions (October 2017) at 1.1 available at
      https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                           5
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 7 of 139 PageID: 43152




  2. P–2 WHAT A PATENT IS AND HOW ONE IS OBTAINED2

          This case involves a dispute relating to United States patents. Before

  summarizing the positions of the parties and the legal issues involved in the

  dispute, let me take a moment to explain what a patent is and how one is obtained.

          Patents are granted by the United States Patent and Trademark Office

  (sometimes called “the PTO”). A valid United States patent gives the patent holder

  the right for up to 20 years from the date the patent application was filed to prevent

  others from making, using, offering to sell, or selling the patented invention within

  the United States, or from importing it into the United States, during the term of

  the patent without the patent holder’s permission. A violation of the patent owner’s

  rights is called infringement. The patent owner may try to enforce a patent against

  persons believed to be infringers by a lawsuit filed in federal court.

          The process of obtaining a patent is called patent prosecution. To obtain a

  patent one must file an application with the PTO. The PTO is an agency of the

  federal government and employs trained examiners who review applications for

  patents. The application includes what is called a “specification,” which must

  contain a written description of the claimed invention telling what the invention is,

  how it works, how to make it, and how to use it. The specification concludes with

  2
      Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (July 2016) at A.1 available at
      https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
      ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf ;
      AIPLA Model Patent Jury Instructions, Part II, available at: https://www.aipla.org/docs/default-source/default-
      document-library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0
                                                          6
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 8 of 139 PageID: 43153



  one or more numbered sentences. These are the patent “claims.” When the patent is

  eventually granted by the PTO, the claims define the boundaries of its protection

  and give notice to the public of those boundaries.

        After the applicant files the application, a PTO patent examiner reviews the

  patent application to determine whether the claims are patentable and whether the

  specification adequately describes the invention claimed. In examining a patent

  application, the patent examiner reviews certain information about the state of the

  technology at the time the application was filed. The PTO searches for and reviews

  information that is publicly available or that is submitted by the applicant. This

  information is called “prior art.” The Examiner reviews this prior art to determine

  whether or not the invention is truly an advance over the state of the art at the time.

  Prior art is defined by law, and I will give you at a later time specific instructions

  as to what constitutes prior art. However, in general, prior art includes information

  that demonstrates the state of the technology that existed before the claimed

  invention was made or before the application was filed. A patent lists the prior art

  that the examiner considered; this list is called the “cited references.”

        After the prior art search and examination of the application, the patent

  examiner then informs the applicant in writing what the examiner has found and

  whether any claim is patentable, and thus will be “allowed.” This writing from the

  patent examiner is called an “office action.” If the examiner rejects the claims, the

                                             7
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 9 of 139 PageID: 43154



  applicant then responds and sometimes changes the claims or submits new claims.

  This process, which takes place only between the examiner and the patent

  applicant, may go back and forth for some time until the examiner is satisfied that

  the application and claims meet the requirements for a patent and the application

  issues as a patent, or that the application should be rejected and no patent should

  issue. Sometimes, patents are issued after appeals within the PTO or to a court.

  The papers generated during these communications between the Examiner and the

  applicant are called the “prosecution history.”

        The fact that the PTO grants a patent does not necessarily mean that any

  invention claimed in the patent, in fact, deserves the protection of a patent. For

  example, the PTO may not have had available to it other prior art that will be

  presented to you. A person accused of infringement has the right to argue here in

  federal court that a claimed invention in the patent is invalid because it does not

  meet the requirements for a patent.       It is your job to consider the evidence

  presented by the parties and determine independently whether or not Xactware and

  Verisk has proven that the Asserted Patents are invalid.




                                            8
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 10 of 139 PageID: 43155




   3. P–3 SUMMARY OF CONTENTIONS3

           To help you follow the evidence, I will now give you a summary of the

   positions of the parties.

           The parties in this case are Plaintiff EagleView Technologies, Inc.

   (“EagleView”) and Defendants Xactware Solutions, Inc. (“Xactware”) and Verisk

   Analytics, Inc. (“Verisk”).

           The case involves five United States patents owned by EagleView. The

   patents involved in this case are as follows:

                     U.S. Patent No. 8,078,436 (the “’436 patent”),

                     U.S. Patent No. 8,170,840 (the “’840 patent”),

                     U.S. Patent No. 9,129,376 (the “’376 patent”),

                     U.S. Patent No. 8,825,454 (the “’454 patent”), and

                     U.S. Patent No. 8,818,770 (the “’770 patent”).

           These patents are collectively referred to as the “Asserted Patents” or the

   “EagleView Patents.” For your convenience, the parties and I will often refer to

   these patents by the last three numbers of the patent number. For example, Patent

   No. 8,078,436 may be referred to as the “’436 patent.”




   3
       Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions January 2016) at A.2 available at
       https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
       ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf
                                                           9
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 11 of 139 PageID: 43156



         In this case, EagleView contends that Xactware and Verisk infringe the

   Asserted Patents. EagleView further asserts that the infringement was willful.

   EagleView seeks damages sufficient to compensate it for Xactware’s and Verisk’s

   alleged infringement. The specific patent claims alleged by EagleView to be

   infringed are referred to as the “Asserted Claims” of the Asserted Patents.

         Xactware and Verisk deny that they have infringed or are otherwise liable

   for infringement of the Asserted Claims and also contend that the Asserted Claims

   are invalid.

         Infringement is assessed on a claim-by-claim basis. In general, a patent

   claim is not infringed if an Accused Product fails to meet even one of the

   requirements of the patent claim.

         Invalidity is measured against, among other things, the prior art. In general,

   a patent claim is invalid if it is not new or is obvious in view of the state of the art

   at the relevant time, if it is directed to subject matter that is not entitled to receive

   patent protection; or if it does not meet other requirements for patent protection.

         For a claim to be found invalid because it is not new, Xactware and Verisk

   must show, by clear and convincing evidence, that all of the elements of a claim

   are present in a single previous device or method, or sufficiently described in a

   single previous printed publication or patent. We call these “prior art.” If a claim is

   not new, it is said to be “anticipated.”

                                              10
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 12 of 139 PageID: 43157



         Another way that a claim may be found invalid is that it was obvious at the

   time of filing of the patent. Even though every element of a claim may not be

   shown or sufficiently described in a single piece of “prior art,” the claim may still

   be found invalid if it would have been obvious to a person of ordinary skill in the

   field of technology of the patent at the relevant time. You will need to consider a

   number of questions in deciding whether the invention or inventions claimed in the

   Asserted Claims are obvious. I will provide you detailed instructions on these

   questions at the conclusion of the case.

         The Xactware and Verisk systems, products, and processes that are accused

   of infringement in this case are: for the ‘436 Patent: Xactimate, Property Insight or

   Roof InSight, and the “Mass Production Tool”; and for the ‘840, ‘376, ‘454, and

   ‘770 patents: (1) Xactimate and Aerial Sketch, and (2) Xactimate, Property Insight

   or Roof InSight, and the “Mass Production Tool.” These are called “the Accused

   Products” in this case. The Accused Products are alleged to infringe the Asserted

   Claims of the Asserted Patents.

         Your job will be to decide whether or not any of the Asserted Claims have

   been infringed by any of the Accused Products, and whether or not those claims

   are invalid. If you decide that at least one Asserted Claim is infringed and is not

   invalid, you will then need to decide any money damages to be awarded to

   EagleView to compensate it for the infringement. You will also need to make a

                                              11
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 13 of 139 PageID: 43158



   finding as to whether the infringement was willful. If you decide that any

   infringement was willful, that decision should not affect any damages award you

   give. I will take willfulness into account later.

           Before you decide whether the Accused Products of Xactware and/or Verisk

   have infringed the Asserted Claims or whether the Asserted Claims are invalid, you

   will need to understand the patent claims. As I mentioned, the patent claims are

   numbered sentences at the end of the patent that describe the boundaries of the

   patent’s protection. It is my job as judge to explain to you the meaning of any

   language in the claims that needs interpretation. However, my interpretation of the

   language of the claims should not be taken as an indication that I have a view

   regarding issues such as infringement or invalidity. Those issues are yours to

   decide.

           In this case, the parties have stipulated and agreed that certain claim terms

   have the following meanings:

    [Plaintiff’s Version: “a” means “one or more”]4 [Defendants’ Version:
     (deleted)]5

   4
       Defendants’ expert argued that “a” means exactly one, or one and only one. Plaintiff challenged that opinion
       via Daubert motion, arguing that the Federal Circuit consistently has held that “a” means “one or more.” Dkt.
       472. The Court ruled in Plaintiff’s favor, citing that Federal Circuit precedent. February 4, 2019 Daubert
       hearing transcript at 82:13-83:18. The Court subsequently struck those opinions of Defendants’ expert, Dr.
       Cohen. Dkt. 563. This amounts to a ruling from the Court that “a” means “one or more.” In the alternative,
       Plaintiff proposes an instruction stating: “a module” means “one or more modules,” and “a memory” means
       “one or more memories,” which Defendants appear to concede.
   5
       The parties did not stipulate or agree to a meaning of the word “a”. Further, the Court’s Claim Construction
       Opinion did not provide a definition of the term “a”. The transcript cited by Plaintiff does not support the
       existence of any such agreement or stipulation. It merely supports the proposition that “a” does not mean “one
       and only one,” and only in the context of the terms “a module” and “a memory.” Plaintiff’s footnote
                                                           12
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 14 of 139 PageID: 43159




    “top plan view” in the ‘436 patent means: “an aerial view of an object that is
     taken from a position vertically or nearly vertically above the object;”

    “oblique perspective view” and “oblique view” and “perspective view” mean:
     “an aerial view of an object that is taken from a position that is neither
     vertically nor nearly vertically above the object;”

    “not a stereoscopic pair” means: “a pair of images of the same object taken
     from different view directions;”

    “a roof estimation module that is stored on the memory” means: “a module that
     is stored on the memory, and which performs image acquisition, roof modeling,
     and report generation functions;” and

    “aerial image” means: “an image taken from the air.”

           All other claim terms have their plain and ordinary meaning to a person of

   skill in the art.6

           You may also hear references to a company called “Geomni.” Technically,

   Geomni is a separate company owned by Verisk that took over doing certain things

   that Xactware used to do. The parties have agreed, for the purposes of this case,

   that there is no distinction between an action taken by Xactware and an action

   taken by Geomni.              For example, whenever you see references to Xactware’s

   products called “Roof Insight” or “Property Insight” you should consider those

   references to apply equally to Geomni’s products called “Geomni Roof” and


       mischaracterizes Defendants’ experts testimony and the Court’s ruling. The Court did not rule that “a” means
       “one or more.”
   6
       Notwithstanding the proposed instruction, Defendants maintain their positions presented to the Court in
       connection with claim construction, and intend to continue to maintain these positions for the purposes of
       appeal, as necessary.

                                                           13
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 15 of 139 PageID: 43160



   “Geomni Property,” respectively.




                                       14
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 16 of 139 PageID: 43161




   P–4 EVIDENCE7

           The evidence from which you are to find the facts consists of the following:

                    1. The testimony of the witnesses;

                    2. Documents and other things received as exhibits;

                    3. Any facts that are stipulated-–that is, formally agreed to by the

                        parties; and

                    4. Any facts that are judicially noticed–that is, facts I say you must

                        accept as true even without other evidence.

           The following things are not evidence:

                    1. Statements, arguments, and questions of the lawyers for the parties

                        in this case;

                    2. Objections by lawyers.

                    3. Any testimony I tell you to disregard; and

                    4. Anything you may see or hear about this case outside the

           courtroom.

           You must make your decision based only on the evidence that you see and

   hear in court. Do not let rumors, suspicions, or anything else that you may see or

   hear outside of court influence your decision in any way.



   7
       Source: Third Circuit Model Jury Instructions (October 2017) at 1.5 available at
       https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                           15
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 17 of 139 PageID: 43162



         You should use your common sense in weighing the evidence. Consider it in

   light of your everyday experience with people and events, and give it whatever

   weight you believe it deserves. If your experience tells you that certain evidence

   reasonably leads to a conclusion, you are free to reach that conclusion.

         There are rules that control what can be received into evidence. When a

   lawyer asks a question or offers an exhibit into evidence, and a lawyer on the other

   side thinks that it is not permitted by the rules of evidence, that lawyer may object.

   This simply means that the lawyer is requesting that I make a decision on a

   particular rule of evidence. You should not be influenced by the fact that an

   objection is made. Objections to questions are not evidence. Lawyers have an

   obligation to their clients to make objections when they believe that evidence being

   offered is improper under the rules of evidence. You should not be influenced by

   the objection or by the court’s ruling on it. If the objection is sustained, ignore the

   question. If it is overruled, treat the answer like any other.

         Also, certain testimony or other evidence may be ordered struck from the

   record and you will be instructed to disregard this evidence. Do not consider any

   testimony or other evidence that gets struck or excluded. Do not speculate about

   what a witness might have said or what an exhibit might have shown.




                                              16
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 18 of 139 PageID: 43163



         Some evidence may be admitted for a limited purpose only. When I instruct

   you that an item of evidence has been admitted for a limited purpose, you must

   consider it only for that limited purpose and for no other.




                                             17
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 19 of 139 PageID: 43164




   4. P–5 DIRECT AND CIRCUMSTANTIAL EVIDENCE8

           There are two types of evidence that you may use in reaching your verdict.

   One type of evidence is called “direct evidence.” An example of "direct evidence"

   is when a witness testifies about something that the witness knows through his own

   senses — something the witness has seen, felt, touched or heard or did. If a witness

   testified that he saw it raining outside, and you believed him, that would be direct

   evidence that it was raining. Another form of direct evidence is an exhibit where

   the fact to be proved is its existence or current condition.

           The other type of evidence is circumstantial evidence.                                "Circumstantial

   evidence" is proof of one or more facts from which you could find another fact. If

   someone walked into the courtroom wearing a raincoat covered with drops of

   water and carrying a wet umbrella, that would be circumstantial evidence from

   which you could conclude that it was raining.

           You should consider both kinds of evidence that are presented to you. The

   law makes no distinction in the weight to be given to either direct or circumstantial

   evidence. You are to decide how much weight to give any evidence.




   8
       Source: Third Circuit Model Jury Instructions (October 2017) at 1.6 (option 2) available at
       https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                           18
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 20 of 139 PageID: 43165




   5. P–6 USE OF DEPOSITION9

                    A deposition is the sworn testimony of a witness taken before trial.

   The witness is placed under oath and swears to tell the truth, and lawyers for each

   party may ask questions. A court reporter is present and records the questions and

   answers.

           Deposition testimony is entitled to the same consideration and is to be

   judged, insofar as possible, in the same way as if the witness had been present to

   testify.




   9
       Source: Third Circuit Model Jury Instructions (October 2017) at 2.5 available at
       https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                           19
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 21 of 139 PageID: 43166




   6. P–7 OPINION TESTIMONY10

            You will hear testimony containing opinions from Robert Stevenson,

   Jonathan Arnold, Geoff Cohen, Joseph Mundy, and Philip Green. In weighing this

   opinion testimony, you may consider their qualifications, the reasons for their

   opinions, and the reliability of the information supporting those opinions, as well

   as the factors I have previously mentioned for weighing the testimony of any other

   witness. The opinion of these witnesses should receive whatever weight and

   credit, if any, you think appropriate, given all the other evidence in the case.

            In deciding whether to accept or rely upon the opinions of Robert Stevenson,

   Jonathan Arnold, Geoff Cohen, Joseph Mundy, and Philip Green, you may

   consider any bias that these witnesses may have, including any bias that may arise

   from evidence that these witnesses have been or will be paid for reviewing the case

   and testifying.




   10
        Source: Third Circuit Model Jury Instructions (October 2017) at 2.11 available at
        https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                            20
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 22 of 139 PageID: 43167




   7. P–8 CREDIBILITY OF WITNESSES11

            In deciding what the facts are, you may have to decide what testimony you

   believe and what testimony you do not believe. You are the sole judges of the

   credibility of the witnesses. “Credibility” means whether a witness is worthy of

   belief. You may believe everything a witness says or only part of it or none of it.

   In deciding what to believe, you may consider a number of factors, including the

   following:

            (1) the opportunity and ability of the witness to see or hear or know the

   things the witness testifies to;

            (2) the quality of the witness's understanding and memory;

            (3) the witness's manner while testifying;

            (4) whether the witness has an interest in the outcome of the case or any

   motive, bias or prejudice;

            (5) whether the witness is contradicted by anything the witness said or wrote

   before trial or by other evidence;

            (6) how reasonable the witness's testimony is when considered in the light of

   other evidence that you believe; and

            (7) any other factors that bear on believability.

   11
        Source: Third Circuit Model Jury Instructions (October 2017) at 1.7 available at
        https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                            21
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 23 of 139 PageID: 43168



         The weight of the evidence to prove a fact does not necessarily depend on

   the number of witnesses who testify. What is more important is how believable the

   witnesses were, and how much weight you think their testimony deserves.




                                          22
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 24 of 139 PageID: 43169




   8. P–9 BURDENS OF PROOF12,13, 14

            [Plaintiff’s Version: EagleView contends that Xactware and Verisk import,

   make, use, offer to sell, or sell a product that infringes claims in dispute of the

   Asserted Patents. EagleView must prove that Xactware and Verisk infringe one or

   more claims of the Asserted Patents patent by a preponderance of the evidence.

   That means that EagleView must show that it is more likely that the Accused

   Products infringe than they do not infringe.

            There are two ways in which a patent claim can be directly infringed. First,

   a claim can be literally infringed. Second, a claim can be infringed under what is

   called the “doctrine of equivalents.” To determine infringement, you must compare

   the Accused Products with each claim from the Accused Products that EagleView

   asserts is infringed. It will be my job to tell you what the language of the patent

   claims means. You must follow my instructions as to the meaning of the patent

   claims. You are not to define the patent claims yourselves.


   12
        [Plaintiff’s Source: 2018 AIPLA Model Patent Jury Instructions Part II.B available at
   https://www.aipla.org/docs/default-source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
   instructions.pdf?sfvrsn=8664a8dd_0]
   13
        [Defendants’ Source: Third Circuit Model Jury Instructions (October 2017) at 1.10; The Federal Circuit Bar
   Association’s Model Patent Jury Instructions (July 2016) at 4.1.]
   14
        Plaintiff’s version directly tracks a model jury instruction specific to patent cases. 2018 AIPLA Model Patent
        Jury Instructions Part II.B available at https://www.aipla.org/docs/default-source/default-document-
        library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0.
        Defendants’ instructions do not follow any model rule directly, combines two different rules, and expands on
        Plaintiff’s burden but gives short treatment to their own burden regarding clear and convincing evidence, in
        contrast with the model rules it comes closest to, by deleting relevant text.

                                                            23
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 25 of 139 PageID: 43170



         A patent claim is literally infringed only if the Accused Product includes

   each and every element or method step in that patent claim. If the Accused Product

   does not contain one or more elements or method steps in that claim, Xactware and

   Verisk do not literally infringe that claim. You must determine literal infringement

   with respect to each patent claim individually.

         Xactware and Verisk deny that it is infringing the claims of the Asserted

   Patents and contends that the Asserted Patents patent are invalid and/or

   unenforceable.

         Invalidity of the asserted patent claim(s) is a defense to infringement.

   Therefore, even though the Patent Examiner has allowed the claims of the Asserted

   Patents, you, the jury, must decide whether each claim of the Asserted Patents that

   is challenged by Xactware and Verisk is invalid. Xactware and Verisk must prove

   invalidity of each challenged claim by clear and convincing evidence in order to

   overcome the presumption of validity. Clear and convincing evidence means that it

   is highly probable that the fact is true. This standard is different from the standard

   that applies to other issues in this case. I have instructed you that other issues, such

   as infringement, may be found under a lower standard, namely, by a preponderance

   of the evidence. You may think of this “preponderance of the evidence” as slightly

   greater than 50%. This is different from the criminal law standard of “beyond a

   reasonable doubt.” You may think of this “beyond a reasonable doubt” standard as

                                             24
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 26 of 139 PageID: 43171



   approaching certainty, without reasonable doubt. The “clear and convincing”

   standard is between the two. ] 15

         [Defendants’ Version: In any legal action, facts must be proved by a

   required weight of the evidence, known as the “burden of proof.” In a civil case

   such as this, there are two different burdens of proof that are used. The first is

   called preponderance of the evidence. The second is called clear and convincing

   evidence.

         EagleView has the burden of proving infringement and damages by a

   preponderance of the evidence. That means that EagleView has to prove to you, in

   light of all the evidence, that what EagleView claims is more likely so than not so.

   To say it differently: if you were to put the evidence favorable to EagleView and

   the evidence favorable to Xactware and Verisk on opposite sides of the scales,

   EagleView would have to make the scales tip somewhat on its side. If EagleView

   fails to meet this burden, the verdict must be for Xactware and Verisk. If you find

   after considering all the evidence that a claim or fact is more likely so than not so,

   then the claim or fact has been proved by a preponderance of the evidence.

         To prove that any claim of a patent is invalid, Xactware and Verisk must

   persuade you by clear and convincing evidence, i.e., you must be left with a clear

   conviction that the claim is invalid.



                                            25
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 27 of 139 PageID: 43172



            You may have heard of a burden of proof beyond a reasonable doubt in

   criminal cases. That requirement is the highest burden of proof. It does not apply to

   a civil case and you should, therefore, put it out of your mind.

            As we go through the issues for you to decide, I will review for you the

   burden of proof to apply to each issue in this case.]16




   16
        Defendants’ proposal is based on the model instructions of the Federal Circuit Bar Association and the Third
   Circuit Court of Appeals. Unlike Plaintiff’s proposed instructions, Defendants have modified the model instructions
   to fit the facts and law of this case.
   Plaintiff’s version is copied from the 2018 AIPLA Model Instructions. But, as the AIPLA model instructions
   explicitly state, they need to be modified in accordance with the specific facts of the case. Plaintiff has not made
   these modifications. For example, the Plaintiff has included language about the “Doctrine of Equivalents” in its
   proposal, despite the fact that the Model Instructions state that this should be removed in cases–like the instant case–
   where the Doctrine of Equivalents is not at issue. Plaintiff’s proposal also ignores the directive in the AIPLA Model
   Instructions to “[INSERT BRIEF DESCRIPTION OF THE PARTICULAR INVALIDITY AND
   UNENFORCEABILITY DEFENSES BEING ASSERTED],” presenting the jury with an unbalanced view of the
   claims and defenses at issue in this case.

                                                             26
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 28 of 139 PageID: 43173




   9. P–10 TAKING NOTES17
            If you wish, you may take notes during the presentation of evidence, the

   summations of attorneys at the conclusion of the evidence, and during my

   instructions to you on the law. My Courtroom deputy will arrange for pens,

   pencils, and paper. Remember that your notes are for your own personal use --

   they are not to be given or read to anyone else.

            As you see, we have a court reporter here who will be transcribing the

   testimony during the course of the trial. But you should not assume that the

   transcripts will be available for your review during your deliberations. Nor should

   you consider notes that you or fellow jurors may take as a kind of written

   transcript. Instead, as you listen to the testimony, keep in mind that you will be

   relying on your recollection of that testimony during your deliberations. Here are

   some other specific points to keep in mind about note taking:

            1.       Note-taking is permitted, not required. Each of you may take notes.

   No one is required to take notes.

            2.       Be brief. Do not try to summarize all of the testimony. Notes are for

   the purpose of refreshing memory. They are particularly helpful when dealing with

   measurements, times, distances, identities, and relationships. Overuse of note-

   17
        Source: Third Circuit Model Jury Instructions (October 2017) at 1.9 available at
        https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                            27
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 29 of 139 PageID: 43174



   taking may be distracting. You must determine the credibility of witnesses; so you

   must observe the demeanor and appearance of each person on the witness stand.

   Note-taking must not distract you from that task. If you wish to make a note, you

   need not sacrifice the opportunity to make important observations. You may make

   your note after having made an observation.

         3.     Do not use your notes, or any other juror’s notes, as authority to

   persuade fellow jurors. In your deliberations, give no more and no less weight to

   the views of a fellow juror just because that juror did or did not take notes. As I

   mentioned earlier, your notes are not official transcripts. They are not evidence,

   and they are by no means a complete outline of the proceedings or a list of the

   highlights in the trial. They are valuable, if at all, only as a way to refresh your

   memory. Your memory is what you should be relying on when it comes time to

   deliberate and render your verdict in this case. You therefore are not to use your

   notes as authority to persuade fellow jurors of what the evidence was during the

   trial. Notes are not to be used in place of the evidence.

         4.     Do not take your notes away from court. I repeat, at the end of each

   day, please leave your notes in the jury room.




                                             28
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 30 of 139 PageID: 43175




   10. P–11 BENCH CONFERENCE AND RECESSES18

            During the trial it may be necessary for me to talk with the lawyers out of

   your hearing by having a bench conference. If that happens, please be patient.

            We are not trying to keep important information from you. These

   conferences are necessary for me to fulfill my responsibility, which is to be sure

   that evidence is presented to you correctly under the law.

            We will, of course, do what we can to keep the number and length of these

   conferences to a minimum.

            I may not always grant an attorney's request for a conference. Do not

   consider my granting or denying a request for a conference as any indication of my

   opinion of the case or of what your verdict should be.




   18
        Source: Third Circuit Model Jury Instructions (October 2017) at 1.4 available at
        https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                            29
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 31 of 139 PageID: 43176




   11. P–12 CONDUCT OF THE JURY19

            Now, a few words about your conduct as jurors.

            First, I instruct you that during the trial and until you have heard all of the

   evidence and retired to the jury room to deliberate, you are not to discuss the case

   with anyone, not even among yourselves. If anyone should try to talk to you about

   the case, including a fellow juror, bring it to my attention promptly. There are

   good reasons for this ban on discussions, the most important being the need for you

   to keep an open mind throughout the presentation of evidence. I know that many

   of you use cell phones, smart phones, and other portable electronic devices;

   laptops, netbooks, and other computers both portable and fixed; and other tools of

   technology, to access the internet and to communicate with others. You also must

   not talk to anyone about this case or use these tools to communicate electronically

   with anyone about the case. This includes your family and friends. You may not

   communicate orally with anyone about the case on your cell phone, smart phone,

   or portable or fixed computer or device of any kind; or use these devices to

   communicate electronically by messages or postings of any kind including e-mail,

   instant messages, text messages, text or instant messaging services such as Twitter,



   19
        Source: Third Circuit Model Jury Instructions (October 2017) at 1.3 available at
        https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                            30
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 32 of 139 PageID: 43177



   or through any blog, website, internet chat room, or by way of any other social

   networking websites or services, including Facebook, LinkedIn, and YouTube.

          If any lawyer, party, or witness does not speak to you when you pass in the

   hall, ride the elevator, or the like, remember it is because they are not supposed to

   talk or visit with you, either.

          Second, do not read or listen to anything related to this case that is not

   admitted into evidence. By that I mean, if there is a newspaper article or radio or

   television report relating to this case, do not read the article or watch or listen to

   the report. In addition, do not try to do any independent research or investigation

   on your own on matters relating to the case or this type of case. Do not do any

   research on the internet, for example. You are to decide the case upon the evidence

   presented at trial. In other words, you should not consult dictionaries or reference

   materials, search the internet, websites, blogs, or use any other electronic tools to

   obtain information about this case or to help you decide the case. Please do not try

   to find out information from any source outside the confines of this courtroom.

          Again, do not reach any conclusion on the claims or defenses until all of the

   evidence is in. Keep an open mind until you start your deliberations at the end of

   the case.




                                            31
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 33 of 139 PageID: 43178




                         FINAL JURY INSTRUCTIONS




                                       32
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 34 of 139 PageID: 43179




   1. F–1 DUTY OF JURY20

            Members of the Jury: Now that you have heard all of the evidence it is my

   duty to instruct you as to the law of the case.

            A copy of these instructions will be sent to you in the jury room when you

   deliberate.

            You must not infer from these instructions or from anything I may say or do

   as indicating that I have an opinion regarding the evidence or what your verdict

   should be.

            It is your duty to find the facts from all the evidence in the case. To those

   facts you will apply the law as I give it to you. You must follow the law as I give it

   to you whether you agree with it or not. And you must not be influenced by any

   personal likes or dislikes, opinions, prejudices, or sympathy. That means that you

   must decide the case solely on the evidence before you. You will recall that you

   took an oath to do so.

            In following my instructions, you must follow all of them and not single out

   some and ignore others; they are all important.




   20
        Source: Northern District of California Model Jury Instructions, available at:
        cand.uscourts.gov/filelibrary/313/Finjury.pdf ; In re Bayside State Prison Litig., No. 11-4033 (RBK), 2011 WL
        7505822 (D.N.J. Sept. 28, 2011), Jury instructions
                                                           33
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 35 of 139 PageID: 43180




   2. F–2 BURDENS OF PROOF 21,22, 23 24

            [Plaintiff’s Version: EagleView contends that Xactware and Verisk import,

   make, use, offer to sell, or sell a product that infringes claims in dispute of the

   Asserted Patents. EagleView must prove that Xactware and Verisk infringe one or

   more claims of the Asserted Patents patent by a preponderance of the evidence.

   That means that EagleView must show that it is more likely that the Accused

   Products infringe than they do not infringe.

            There are two ways in which a patent claim can be directly infringed. First,

   a claim can be literally infringed. Second, a claim can be infringed under what is

   called the “doctrine of equivalents.” To determine infringement, you must compare

   21
        [Plaintiff’s Source: 2018 AIPLA Model Patent Jury Instructions Part II.B available at
        https://www.aipla.org/docs/default-source/default-document-library/2018-07-23-clean---aipla-model-patent-
        jury-instructions.pdf?sfvrsn=8664a8dd_0.]
   22
        [Defendants’ Source: Third Circuit Model Jury Instructions (October 2017) at 1.10; The Federal Circuit Bar
        Association’s Model Patent Jury Instructions (July 2016) at 4.1.]
   23
        Plaintiff’s version directly tracks a model jury instruction specific to patent cases. 2018 AIPLA Model Patent
        Jury Instructions Part II.B available at https://www.aipla.org/docs/default-source/default-document-
        library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0.
        Defendants’ instructions do not follow any model rule directly, combines two different rules, and expands on
        Plaintiff’s burden but gives short treatment to their own burden regarding clear and convincing evidence, in
        contrast with the model rules it comes closest to, by deleting relevant text.

   24
       Defendants’ proposal is based on the model instructions of the Federal Circuit Bar Association and the Third
   Circuit Court of Appeals. Unlike Plaintiff’s proposed instructions, Defendants have modified the model instructions
   to fit the facts and law of this case.
   Plaintiff’s version is copied from the 2018 AIPLA Model Instructions. But, as the AIPLA model instructions
   explicitly state, they need to be modified in accordance with the specific facts of the case. Plaintiff has not made
   these modifications. For example, the Plaintiff has included language about the “Doctrine of Equivalents” in its
   proposal, despite the fact that the Model Instructions state that this should be removed in cases–like the instant case–
   where the Doctrine of Equivalents is not at issue. Plaintiff’s proposal also ignores the directive in the AIPLA Model
   Instructions to “[INSERT BRIEF DESCRIPTION OF THE PARTICULAR INVALIDITY AND
   UNENFORCEABILITY DEFENSES BEING ASSERTED],” presenting the jury with an unbalanced view of the
   claims and defenses at issue in this case.


                                                             34
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 36 of 139 PageID: 43181



   the Accused Products with each claim from the Accused Products that EagleView

   asserts is infringed. It will be my job to tell you what the language of the patent

   claims means. You must follow my instructions as to the meaning of the patent

   claims. You are not to define the patent claims yourselves.

         A patent claim is literally infringed only if the Accused Product includes

   each and every element or method step in that patent claim. If the Accused Product

   does not contain one or more elements or method steps in that claim, Xactware and

   Verisk do not literally infringe that claim. You must determine literal infringement

   with respect to each patent claim individually.

         Xactware and Verisk deny that it is infringing the claims of the Asserted

   Patents and contends that the Asserted Patents patent are invalid and/or

   unenforceable.

         Invalidity of the asserted patent claim(s) is a defense to infringement.

   Therefore, even though the Patent Examiner has allowed the claims of the Asserted

   Patents, you, the jury, must decide whether each claim of the Asserted Patents that

   is challenged by Xactware and Verisk is invalid. Xactware and Verisk must prove

   invalidity of each challenged claim by clear and convincing evidence in order to

   overcome the presumption of validity. Clear and convincing evidence means that it

   is highly probable that the fact is true. This standard is different from the standard

   that applies to other issues in this case. I have instructed you that other issues, such

                                             35
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 37 of 139 PageID: 43182



   as infringement, may be found under a lower standard, namely, by a preponderance

   of the evidence. You may think of this “preponderance of the evidence” as slightly

   greater than 50%. This is different from the criminal law standard of “beyond a

   reasonable doubt.” You may think of this “beyond a reasonable doubt” standard as

   approaching certainty, without reasonable doubt. The “clear and convincing”

   standard is between the two.]

         [Defendants’ Version: In any legal action, facts must be proved by a required

   weight of the evidence, known as the “burden of proof.” In a civil case such as this,

   there are two different burdens of proof that are used. The first is called

   preponderance of the evidence. The second is called clear and convincing

   evidence.

         EagleView has the burden of proving infringement and damages by a

   preponderance of the evidence. That means that EagleView has to prove to you, in

   light of all the evidence, that what EagleView claims is more likely so than not so.

   To say it differently: if you were to put the evidence favorable to EagleView and

   the evidence favorable to Xactware and Verisk on opposite sides of the scales,

   EagleView would have to make the scales tip somewhat on its side. If EagleView

   fails to meet this burden, the verdict must be for Xactware and Verisk. If you find

   after considering all the evidence that a claim or fact is more likely so than not so,

   then the claim or fact has been proved by a preponderance of the evidence. To

                                            36
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 38 of 139 PageID: 43183



   prove that any claim of a patent is invalid, Xactware and Verisk must persuade you

   by clear and convincing evidence, i.e., you must be left with a clear conviction that

   the claim is invalid. You may have heard of a burden of proof beyond a reasonable

   doubt in criminal cases. That requirement is the highest burden of proof. It does not

   apply to a civil case and you should, therefore, put it out of your mind. At the end

   of the trial I will review for you the burden of proof to apply to each issue in this

   case.]




                                            37
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 39 of 139 PageID: 43184




   3. F–3 STIPULATION OF FACT25

            The parties have stipulated that certain facts are true, and those stipulations

   have been read to you during this trial. You must therefore treat these facts as

   having been proved for the purposes of this case.




   25
        Source: Third Circuit Model Jury Instructions (October 2017) at 1.7 available at
        https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                            38
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 40 of 139 PageID: 43185




   4. F-4 CREDIBILITY OF WITNESSES26

            In deciding what the facts are, you may have to decide what testimony you

   believe and what testimony you do not believe. You are the sole judges of the

   credibility of the witnesses. “Credibility” means whether a witness is worthy of

   belief. You may believe everything a witness says or only part of it or none of it.

   In deciding what to believe, you may consider a number of factors, including the

   following:

            (1) the opportunity and ability of the witness to see or hear or know the

   things the witness testifies to;

            (2) the quality of the witness's understanding and memory;

            (3) the witness's manner while testifying;

            (4) whether the witness has an interest in the outcome of the case or any

   motive, bias or prejudice;

            (5) whether the witness is contradicted by anything the witness said or wrote

   before trial or by other evidence;

            (6) how reasonable the witness's testimony is when considered in the light of

   other evidence that you believe; and

            (7) any other factors that bear on believability.

   26
        Source: Third Circuit Model Jury Instructions (October 2017) at 1.7 available at
        https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                            39
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 41 of 139 PageID: 43186




   5. F-5 OPINION TESTIMONY27

            You have heard testimony containing opinions from Robert Stevenson,

   Jonathan Arnold, Geoff Cohen, Joseph Mundy, and Philip Green. In weighing this

   opinion testimony, you may consider their qualifications, the reasons for their

   opinions, and the reliability of the information supporting those opinions, as well

   as the factors I have previously mentioned for weighing the testimony of any other

   witness. The opinion of these witnesses should receive whatever weight and

   credit, if any, you think appropriate, given all the other evidence in the case.

            In deciding whether to accept or rely upon the opinions of Robert Stevenson,

   Jonathan Arnold, Geoff Cohen, Joseph Mundy, and Philip Green, you may

   consider any bias that these witnesses may have, including any bias that may arise

   from evidence that these witnesses have been or will be paid for reviewing the case

   and testifying.




   27
        Source: Third Circuit Model Jury Instructions (October 2017) at 2.11 available at
        https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                            40
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 42 of 139 PageID: 43187




   6. F–6 SUMMARY OF CONTENTIONS28

            As I did at the start of the case, I will first give you a summary of each

   party’s contentions in this case. I will then tell you what each party must prove to

   win on each of its contentions. As I previously told you, the case involves five

   United States patents owned by EagleView. The patents involved in this case are as

   follows:

                      U.S. Patent No. 8,078,436 (the “’436 patent”),

                      U.S. Patent No. 8,170,840 (the “’840 patent”),

                      U.S. Patent No. 9,129,376 (the “’376 patent”),

                      U.S. Patent No. 8,825,454 (the “’454 patent”), and

                      U.S. Patent No. 8,818,770 (the “’770 patent”).

             These patents are collectively referred to as the “Asserted Patents” or the

   “EagleView Patents.”

            As I told you before, EagleView contends that Xactware and Verisk infringe

   the Asserted Patents. EagleView further contends the infringement was willful.

   EagleView seeks damages sufficient to compensate it for Xactware’s and Verisk’s

   alleged infringement. The specific patent claims alleged by EagleView to be

   infringed are referred to as the “Asserted Claims” of the Asserted Patents. The


   28
        Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions January 2016) at B.1 available at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf
                                                           41
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 43 of 139 PageID: 43188



   Asserted Claims are: Claims 2 and 36 of the ’436 patent, Claim 10 of the ’840

   patent, Claim 12 of the ’770 patent, Claim 26 of the ’454 patent, and Claim 20 of

   the ’376 patent. These claims may be referred to as the “Asserted Claims” of the

   Asserted Patents. EagleView also argues that Xactware and Verisk have actively

   induced others to infringe the Asserted Claims under Section 271(b) of the Patent

   Act. I will explain the requirements of each of these types of infringement later.

         Xactware and Verisk deny that they have infringed or are otherwise liable

   for infringement of the Asserted Claims and also argue that the Asserted Claims

   are invalid. Each asserted claim must be considered individually. In general, a

   patent claim is not infringed if an Accused Product fails to meet even one of the

   requirements of the patent claim. Also, in general, a patent claim is invalid if it is

   not new or is obvious in view of the state of the art at the relevant time, if it is

   directed to subject matter that is not entitled to receive patent protection, or does

   not meet other requirements for patent protection.

         The Xactware and Verisk systems, products, and processes that are accused

   of infringement in this case are: for the ‘436 Patent: Xactimate, Property Insight or

   Roof InSight, and the “Mass Production Tool”; and for the ‘840, ‘376, ‘454, and

   ‘770 patents: (1) Xactimate and Aerial Sketch, and (2) Xactimate, Property Insight

   or Roof InSight, and the “Mass Production Tool.” These are called “the Accused



                                            42
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 44 of 139 PageID: 43189



   Products” in this case. The Accused Products are alleged to infringe the Asserted

   Claims of the Asserted Patents.

         Your job is to decide whether or not the Asserted Claims have been infringed

   and whether or not those claims are invalid. If you decide that at least one

   Asserted Claim is infringed and is not invalid, you then need to decide any money

   damages to be awarded to EagleView to compensate it for the infringement. You

   also need to make a finding as to whether the infringement was willful. If you

   decide that any infringement was willful, that decision should not affect any

   damages award you give. I will take willfulness into account later.

         As I told you before, you may have heard references to a company called

   Geomni. “Xactware” and “Geomni” refer to the same company. All references to

   Xactware apply equally to Geomni, and all references to Geomni apply equally to

   Xactware. For example, whenever you see references to Xactware’s products

   called “Roof Insight” or “Property Insight” you should consider those references to

   apply equally to Geomni’s products called “Geomni Roof” and “Geomni

   Property,” respectively.




                                           43
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 45 of 139 PageID: 43190




   7. F–7 THE ROLE OF THE CLAIMS OF A PATENT29

            Before you can decide many of the issues in this case, you will need to

   understand the role of patent “claims.” The patent claims are the numbered

   sentences at the end of each patent. The claims are important because it is the

   words of the claims that define what a patent covers. The figures and text in the

   rest of the patent provide a description and/or examples of the invention and

   provide a context for the claims, but it is the claims that define the breadth of the

   patent’s coverage. Each claim is effectively treated as if it were a separate patent,

   and each claim may cover more or less than another claim. Therefore, what a

   patent covers depends, in turn, on what each of its claims covers.

            You will first need to understand what each claim covers in order to decide

   whether or not there is infringement of the claim and to decide whether or not the

   claim is invalid. The law says that it is my role to define the terms of the claims

   and it is your role to apply my definitions to the issues that you are asked to decide

   in this case. Therefore, as I explained to you at the start of the case, I have

   determined the meaning of the claims and I will provide to you my definitions of

   certain claim terms. You must accept my definitions of these words in the claims


   29
        Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions January 2016) at B.2 2.1
        available at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf
                                                        44
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 46 of 139 PageID: 43191



   as being correct. It is your job to take these definitions and apply them to the issues

   that you are deciding, including the issues of infringement and validity.




                                             45
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 47 of 139 PageID: 43192




   8. F–8 HOW A CLAIM DEFINES WHAT IT COVERS30

            I will now explain how a claim defines what it covers.

            A claim sets forth, in words, a set of requirements. Each claim sets forth its

   requirements in a single sentence. If a device or a method satisfies each of these

   requirements, then it is covered by the claim.

            There can be several claims in a patent. A claim may be narrower or broader

   than another claim by setting forth more or fewer requirements. The coverage of a

   patent is assessed claim-by-claim. In patent law, the requirements of a claim are

   often referred to as “claim elements” or “claim limitations.” When a thing (such as

   a product or a process) meets all of the requirements of a claim, the claim is said to

   “cover” that thing, and that thing is said to “fall” within the scope of that claim. In

   other words, a claim covers a product or process where each of the claim elements

   or limitations is present in that product or process.

            Sometimes the words in a patent claim are difficult to understand, and

   therefore it is difficult to understand what requirements these words impose. It is

   my job to explain to you the meaning of the words in the claims and the

   requirements these words impose.



   30
        Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions January 2016) at 2.2 available at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf
                                                           46
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 48 of 139 PageID: 43193



         By understanding the meaning of the words in a claim and by understanding

   that the words in a claim set forth the requirements that a product or process must

   meet in order to be covered by that claim, you will be able to understand the scope

   of coverage for each claim. Once you understand what each claim covers, then you

   are prepared to decide the issues that you will be asked to decide, such as

   infringement and invalidity.




                                           47
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 49 of 139 PageID: 43194




   9. F–9 INDEPENDENT AND DEPENDENT CLAIMS31

            This case involves two types of patent claims: independent claims and

   dependent claims. An “independent claim” sets forth all of the requirements that

   must be met in order to be covered by that claim. Thus, it is not necessary to look

   at any other claim to determine what an independent claim covers. In this case, the

   following asserted claims are independent claims:

             Claim 36 of the ’436 patent;

             Claim 10 of the ’840 patent;

             Claim 20 of the ’376 patent; and

             Claim 26 of the ’454 patent.


            The remainder of the asserted claims are “dependent claims.” A dependent

   claim does not itself recite all of the requirements of the claim but refers to another

   claim for some of its requirements. In this way, the claim “depends” on another

   claim. A dependent claim incorporates all of the requirements of the claim(s) to

   which it refers. The dependent claim then adds its own additional requirements. To

   31
        Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions January 2016) at 2.2a available at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf;
        AIPLA Model Patent Jury Instructions, available at https://www.aipla.org/docs/default-source/default-
        document-library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0; Wolverine
        World Wide v. Nike Inc., 38 F.3d 1192, 1196-99 (Fed. Cir. 1994) (citing Johnston v. IVAC Corp., 885 F.2d
        1574, 1577-89 (Fed. Cir. 1989)); Wilson Sporting Goods v. David Geoffrey & Assocs., 904 F.2d 677, 685-86
        (Fed. Cir. 1990); Wahpeton Canvas Co., Inc. v. Frontier, Inc., 870 F.2d 1546, 1552-53 n.9 & n.10 (Fed. Cir.
        1989); Shatterproof Glass Corp. v. Libbey-Owens Ford Co., 758 F.2d 613, 626 (Fed. Cir. 1985)
                                                           48
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 50 of 139 PageID: 43195



   determine what a dependent claim covers, it is necessary to look at both the

   dependent claim and any other claim(s) to which it refers. A product that meets all

   of the requirements of both the dependent claim and the claim(s) to which it refers

   is covered by that dependent claim.

         In this case, the following asserted claims are dependent claims:

             Claim 2 of the ’436 patent, which is dependent on a claim that is not

               asserted in this case -- independent claim 1 of the ‘436 patent; and

             Claim 12 of the ‘770 patent, which is dependent on a claim that is not

               asserted in this case -- independent claim 1 of the ‘770 patent.




                                           49
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 51 of 139 PageID: 43196




   10. F–10 CLAIM INTERPRETATION 32,33

            I will now explain to you the meaning of some of the words of the claims in

   this case. In doing so, I will explain some of the requirements of the claims. As I

   have previously instructed you, you must accept my definition of these words in

   the claims as correct. For any words in the claim for which I have not provided

   you with a definition, you should apply the plain and ordinary meanings of those

   words. You should not take my definition of the language of the claims as an

   indication that I have a view regarding how you should decide the issues that you

   are being asked to decide, such as infringement or validity. These issues are yours

   to decide.

            I instruct you that the following claim terms have the following definitions:

    [Plaintiff’s Version: “a” means “one or more”]34, [Defendants’ Version:
     (deleted)]35

   32
        [Plaintiff’s Source: AIPLA Model Patent Jury Instructions, § 2, available at: https://www.aipla.org/docs/default-
        source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
        instructions.pdf?sfvrsn=8664a8dd_0.]
   33
        [Defendants’ Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (July 2016) at 2.]
   34
        Defendants’ expert argued that “a” means exactly one, or one and only one. Plaintiff challenged that opinion
        via Daubert motion, arguing that the Federal Circuit consistently has held that “a” means “one or more.” Dkt.
        472. The Court ruled in Plaintiff’s favor, citing that Federal Circuit precedent. February 4, 2019 Daubert
        hearing transcript at 82:13-83:18. The Court subsequently struck those opinions of Defendants’ expert, Dr.
        Cohen. Dkt. 563. This amounts to a ruling from the Court that “a” means “one or more.” In the alternative,
        Plaintiff proposes an instruction stating: “a module” means “one or more modules,” and “a memory” means
        “one or more memories,” which Defendants appear to concede.
   35
        The parties did not stipulate or agree to a meaning of the word “a”. Further, the Court’s Claim Construction
        Opinion did not provide a definition of the term “a”. The transcript cited by Plaintiff does not support the
        existence of any such agreement or stipulation. It merely supports the proposition that “a” does not mean “one
        and only one,” and only in the context of the terms “a module” and “a memory.” Plaintiff’s footnote
        mischaracterizes Defendants’ experts testimony and the Court’s ruling. The Court did not rule that “a” means
        “one or more.”
                                                            50
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 52 of 139 PageID: 43197




    “top plan view” in the ‘436 patent means: “an aerial view of an object that is
     taken from a position vertically or nearly vertically above the object”;”

    “oblique perspective view” and “oblique view” and “perspective view” mean:
     “an aerial view of an object that is taken from a position that is neither
     vertically nor nearly vertically above the object;”

    “not a stereoscopic pair” means: “a pair of images of the same object taken
     from different view directions;”

    “a roof estimation module that is stored on the memory” means: “a module that
     is stored on the memory, and which performs image acquisition, roof modeling,
     and report generation functions;” and

    “aerial image” means: “an image taken from the air.”




                                           51
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 53 of 139 PageID: 43198




   11. F–11 INFRINGEMENT GENERALLY36, 37, 38

            I will now instruct you as to the rules you must follow when deciding

   whether EagleView has proven that Xactware or Verisk infringed any of the

   Asserted Claims.

            Patent law gives the owner of a valid patent the right to exclude others from

   importing, making, using, offering to sell, or selling the claimed invention within

   the United States during the term of the patent. Any person or business entity that

   has engaged in any of those acts without the patent owner’s permission infringes

   the patent. Here, EagleView alleges that the Accused Products infringe the

   Asserted Claims.

            You have heard evidence about both EagleView’s commercial products and

   Xactware’s and/or Verisk’s accused products. However, in deciding the issue of


   36
        Source: AIPLA Model Jury Instructions, available at: https://www.aipla.org/docs/default-source/default-
        document-library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0; 35 U.S.C.
        § 271; Limelight Networks, Inc. v. Akamai Techs., Inc., 134 S. Ct. 2111 (2014); Merial Ltd. v. CIPLA Ltd., 681
        F.3d 1283, 1302-03 (Fed. Cir. 2012); WiAV Solutions LLC v. Motorola, Inc., 631 F.3d 1257, 1264 (Fed. Cir.
        2010); WordTech Sys., Inc. v. Integrated Network Solutions, Inc., 609 F.3d 1308, 1313-18 (Fed. Cir. 2010).
   37
        Plaintiff’s addition is meant to aid the jury’s understanding given that there are multiple forms of infringement
        at issue in this case, and that each distinct one of them is an independently-sufficient reason to find that that the
        claims are infringed, which may be unintuitive to jurors.

   38
      Plaintiff’s added paragraph is not in the model instructions, nor is it related or similar to any passage in the model
   instructions.
   Plaintiff claims that this addition is meant to inform the jury that there are “multiple forms of infringement at issue
        in this case,” but the Model Rules already do that in the prior paragraph, rendering this paragraph unnecessary.
        Plaintiff’s proposal also includes the sentence “Any of these types of infringement is an independent basis to
        find Xactware and Verisk liable for infringing the Asserted Patents,” which serves no instructive purpose and
        could be interpreted by the jury as an exhortation to find liability in this case.

                                                              52
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 54 of 139 PageID: 43199



   infringement you may not compare Xactware’s or Verisk’s accused products to

   EagleView’s commercial products [Plaintiff’s Version: (deleted)]39 [Defendants’

   Version: , or take into account EagleView’s products, which are after all not the

   same thing as patent claims]. Rather, you must compare Xactware’s or Verisk’s

   accused products only to the six Asserted Claims when making your decision

   regarding infringement.

            A claim of a patent may be infringed directly or indirectly. As explained

   further in the following Instructions, direct infringement results if an Accused

   Product is covered by at least one Asserted Claim. Indirect infringement results if

   the defendant induces another to infringe a claim of a patent.

            [Plaintiff’s Version: There are several different ways in which Xactware and

   Verisk have been alleged to infringe. I will now explain each of these types of

   infringement in more detail. Any of these types of infringement is an independent

   basis to find Xactware and Verisk liable for infringing the Asserted Patents.]40

   [Defendants’ Version: (deleted)]




   39
        Defendants’ addition is not in the model rules and is duplicative of the prior clause.
   40
        Plaintiff’s suggestion is meant to aid the jury’s understanding given that there are multiple forms of
        infringement at issue in this case, and that each distinct one of them is an independently-sufficient reason to find
        that that the claims are infringed, which may be unintuitive to jurors.
                                                             53
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 55 of 139 PageID: 43200




   12. F–12 DIRECT INFRINGEMENT41

            EagleView asserts that Xactware has directly infringed the Asserted Patents.

   Xactware is liable for directly infringing EagleView’s patents only if you find that

   EagleView has proven that it is more likely than not that Xactware made, used,

   imported, offered to sell, or sold the invention defined in at least one claim of

   EagleView’s patent.

            [Plaintiff’s Version: A party can directly infringe a patent without knowing

   of the patent or without knowing that what the party is doing is patent

   infringement.]42 [Defendants’ Version: (deleted)] A patent’s claims define what is

   covered by the patent. [Plaintiff’s Version: A product directly infringes a patent if

   it is covered by at least one claim of the patent.]43 [Defendants’ Version:

   (deleted)]44


   41
        Source: AIPLA Model Jury Instructions §§ 3.0-3.2, available at: https://www.aipla.org/docs/default-
        source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
        instructions.pdf?sfvrsn=8664a8dd_0; Limelight Networks, Inc. v. Akamai Techs., Inc., ___ U.S. ___, 134 S. Ct.
        2111, 2117 (2014); Intellectual Sci. & Tech. v. Sony Elect., 589 F.3d 1179, 1183 (Fed. Cir. 2009); Hutchins v.
        Zoll Med. Corp., 492 F.3d 1377, 1380 (Fed. Cir. 2007); DeMarini Sports, Inc. v. Worth, Inc., 239 F.3d 1314,
        1330-31 (Fed. Cir. 2001).
   42
        This is in the model instructions and is necessary to clarify a confusing point for jurors, and is in fact centrally
        relevant to explaining why one of Defendants’ non-infringement defenses is incorrect under the law, as
        explained in Plaintiff’s motion in limine no. 8. AIPLA Model Patent Jury Instructions, available at
        https://www.aipla.org/docs/default-source/default-document-library/2018-07-23-clean---aipla-model-patent-
        jury-instructions.pdf?sfvrsn=8664a8dd_0
   43
        This sentence is necessary to clarify the instruction in the last sentence, so as not to imply that infringement of a
        patent requires showing that all claims are infringed. If this instruction is deleted then the prior sentence should
        be as well.
   44
        Defendants believe that this instruction will confuse more than it will aid the jury. While this is in the AIPLA
        model rules, it is susceptible to misunderstanding by the jury. Whether a particular feature of an accused
        product meets multiple limitations of a particular claim depends on the language of the claim and the precise
                                                              54
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 56 of 139 PageID: 43201



            To determine direct infringement, you must compare the Accused Products

   with each patent claim EagleView asserts is infringed, using my instructions as to

   the meaning of the terms the patent claims use.

            A patent claim is literally infringed only if an Accused Product satisfies each

   and every requirement in that patent claim. If an Accused Product does not contain

   one or more elements or method steps recited in a claim, the Accused Product does

   not literally infringe that claim.

            You must determine direct infringement with respect to each patent claim

   separately.

            The Accused Products should be compared to the invention described in

   each patent claim it is alleged to infringe. [Plaintiff’s Version: The same element of

   the accused system, product, or process may satisfy more than one element of a

   patent claim.]45 [Defendants’ Version: (deleted)]




        operation of the accused product. For example, where two limitations are related by cause-and-effect, or are
        differentiated relative to each other, the same element cannot satisfy both limitations.
   45
        This is in the model rules. AIPLA Model Patent Jury Instructions, available at
        https://www.aipla.org/docs/default-source/default-document-library/2018-07-23-clean---aipla-model-patent-
        jury-instructions.pdf?sfvrsn=8664a8dd_0
                                                            55
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 57 of 139 PageID: 43202




   13. F–13 INDIRECT INFRINGEMENT—INDUCED INFRINGEMENT46

             Xactware and Verisk are also accused of actively inducing infringement of

   the Asserted Claims.                 To find that Xactware and/or Verisk actively induced

   infringement, EagleView must prove by a preponderance of the evidence that (1) a

   single actor [Plaintiff’s Version: (which can be a corporation or organization, or its

   various employees taken together)]47,48 [Defendants’ Version: (deleted)] is

   responsible for direct infringement, namely, [Plaintiff’s Version: all of the

   components or method steps of the products or methods accused of infringing the

   patent, and]49 [Defendants’ Version: each and every component or method step of

   the Asserted Claim is performed by that single actor, and] (2) Xactware or Verisk




   46
         Source: 2018 AIPLA Model Patent Jury Instructions § 3.8 available at https://www.aipla.org/docs/default-
         source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
         instructions.pdf?sfvrsn=8664a8dd_0; Commil USA, LLC v. Cisco Sys., 135 S. Ct. 1920, 1927-28 (2015);
         Limelight Networks, Inc. v. Akamai Techs., Inc., ___ U.S. ___, 134 S. Ct. 2111 (2014); GlobalTech Appliances,
         Inc. v. SEB S. A., 563 U.S. 754, 765-70 (2012); Muniauction Inc. v. Thomson Corp., 532 F.3d 1318, 1329-30
         (Fed. Cir. 2008); Lucent Technologies, Inc. v. Gateway, Inc., 580 F.3d 1301, 1340 (Fed. Cir. 2009)
   47
         Plaintiff’s submit that this parenthetical will prevent jury confusion that only a single human person can be a
         direct infringer. Without this instruction, Plaintiffs believe that an ordinary person would read “single actor” as
         meaning an individual human person, and would not cover a group of individuals in a corporation, which could
         cause them to find a legally-impermissible non-infringement defense for Defendants on the basis that multiple
         people at the Defendants or their clients are the direct infringers and a “single actor” is not.
   48
        This parenthetical is not in the Model Instructions, which are already amply clear on the subject of direct
         infringement. There is no special circumstance in this case that would require additional instruction on this
         point – the defendants in patent cases are generally corporations or organizations, and yet still the AIPLA did
         not see fit to include this in its model instructions.
   49
         Plaintiff’s version directly tracks the model rule that Defendants proposed using, and Defendants’ version does
         not. The rules refer to the accused products, not the claims.
                                                              56
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 58 of 139 PageID: 43203



   actively induced these acts of infringement by the [Plaintiff’s Version: alleged

   direct infringer] 50 [Defendants’ Version: single actor.]

            To prove active inducement, EagleView must establish that it is more likely

   than not that:

            1. Xactware or Verisk aided, instructed, or otherwise acted with the intent to
               cause acts by the [Plaintiff’s Version: alleged direct infringer]51
               [Defendants’ Version: single actor] that would constitute direct
               infringement of the patent;

            2. Xactware or Verisk knew of the patent, or showed willful blindness to the
               existence of the patent at that time;

            3. Xactware or Verisk knew, or showed willful blindness, that the actions of
               the [Plaintiff’s Version: alleged direct infringer] 52 [Defendants’ Version:
               single actor]53 would infringe at least one Asserted Claim of the patent;
               and

            4. The [Plaintiff’s Version: alleged direct infringer] 54 [Defendants’ Version:
               single actor] infringed at least one Asserted Claim of the patent.

            To find willful blindness, (1) Xactware or Verisk must have subjectively

   believed that there was a high probability that a patent existed covering the




   50
        Plaintiff’s submit that this parenthetical will prevent jury confusion that only a single human person can be a
        direct infringer.
   51
        Plaintiff’s version directly tracks the model rule that Defendants proposed using, and Defendants’ version does
        not.
   52
        Plaintiff’s version directly tracks the model rule that Defendants proposed using, and Defendants’ version does
        not.
   53
        This instruction is related to active inducement. Not willfulness (the “willful blindness” mentioned here is not
        the same thing as “willfulness”). This specific instruction is necessary to aid the jury’s understanding because
        the question of intent is relevant to other areas of the case as well. Plaintiff’s apparent confusion regarding
        these topics merely confirms that this clarifying instruction is necessary.
   54
        Plaintiff’s version directly tracks the model rule that Defendants proposed using, and Defendants’ version does
        not.
                                                            57
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 59 of 139 PageID: 43204



   Accused Products, and (2) Xactware and/or Verisk must have taken deliberate

   actions to avoid learning of the patent.

            [Plaintiff’s Version: Even if Xactware or Verisk believe or believed any of

   the Asserted Claims of the EagleView’s Patents are or were invalid, that is not a

   defense to a claim of induced infringement.]55,[Defendants’ Version: (deleted)]56




   55
        Defendants have stated that they intend to argue that their belief in the invalidity of the claims led to a
        genuinely-held belief that they were not infringing and that they therefore had no intent. This instruction is
        necessary and is the law as explained by the Supreme Court. Commil USA, LLC v. Cisco Sys., 135 S. Ct. 1920,
        1927-28 (2015) (“The question the Court confronts today concerns whether a defendant's belief regarding patent
        validity is a defense to a claim of induced infringement. It is not.”). This is also cited in the model rules for this
        section. 2018 AIPLA Model Patent Jury Instructions § 3.8 available at https://www.aipla.org/docs/default-
        source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
        instructions.pdf?sfvrsn=8664a8dd_0.
   56
        This inclusion by Plaintiff is misleading and self-serving. It suggests that Defendants are attempting to raise a
        defense that is not at issue in the case. The AIPLA Model Instructions cites this case, but not for the particular
        proposition used here, and notably do not include any similar language in the instructions themselves. The
        AIPLA also cites the same case in the section on direct infringement, indicating that this case is not cited for the
        proposition raised by Plaintiff.

                                                              58
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 60 of 139 PageID: 43205




   14. F–14 INFRINGEMENT WHERE ONE OR MORE SYSTEM
      COMPONENTS ARE LOCATED OUTSIDE THE UNITED STATES57

            The following instruction applies only to EagleView’s assertions that the

   system claims are infringed by Xactimate, Property Insight or Roof InSight, and

   the “Mass Production Tool”. The system claims are: claims 2 and 36 of the ’436

   patent, claim 10 of the ’840 patent, and claim 20 of the ’376 patent.

            Direct infringement requires that the accused system include every element

   recited in the claim. EagleView claims that infringement occurred within the

   United States even if some (but not all) of the elements of the claim were located

   outside of the United States.

            For infringement to occur within the United States, EagleView must prove

   by a preponderance of the evidence that the control of the system was exercised

   and the benefit of the system was enjoyed in the United States.




   57
        Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (January 2016) at 3.6 available at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf;
        NTP, Inc. v. Research In Motion, Ltd., 418 F.3d 1282, 1317 (Fed. Cir. 2005).
                                                           59
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 61 of 139 PageID: 43206




   15. F–15 INFRINGEMENT THROUGH THE SUPPLY OF COMPONENTS
      IN OR FROM THE UNITED STATES FOR COMBINATION ABROAD
      UNDER 35 U.S.C. § 271(F)(1)58

             Xactware is liable for § 271(f)(1) infringement of a claim (active inducement

   of foreign combination of components supplied from the United States) if

   EagleView proves by a preponderance of the evidence that:

             1. Xactware supplies, or causes to be supplied, components from the United

   States to a place outside the United States, which make up all or a substantial

   portion of the invention of any one of the Asserted Claims;

             2. Xactware takes action intentionally to cause another party to assemble the

   components outside of the United States;

             3. Xactware knows of the Accused Patents, and knows that the encouraged

   acts constitute infringement of the Accused Patents; and

             4. The encouraged acts would constitute direct infringement of the Asserted

   Claims if they had been carried out in the United States.

             [Plaintiff’s Version: (deleted)]59 If you find that Xactware was aware of the

   Accused Patents, but believed that the acts it encouraged would not constitute


   58
        The Federal Circuit Bar Association’s Model Patent Jury Instructions (July 2016) at 3.4.
   59
        Defendants have waived all allegations of lack of intent, as explained in Plaintiff’s Motion In Limine No. 7
        related to willfulness, and so this instruction is irrelevant to any allegation that Defendants can raise. Intent is
        already covered in the enumerated requirements, and instructions such as these on an affirmative defense are
        improper. Defendants give no explanation as why the evidence or arguments related to intent should come in
        for the purposes of 271(f)(1) when they should not for willfulness. “Willful blindness” which is a standard
                                                               60
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 62 of 139 PageID: 43207



   infringement of the Accused Patents if carried out in the United States, Xactware

   cannot be liable for inducement.

            In order to establish active inducement of infringement, it is not sufficient

   that an alleged direct infringer itself allegedly directly infringes the claim. Nor is it

   sufficient that Xactware was aware of the acts that allegedly constitute the direct

   infringement. Rather, you must find that Xactware specifically intended for the

   allegedly direct infringer to infringe the Accused Patents, in order to find

   inducement of infringement. If you do not find that Xactware specifically intended

   to infringe, then you must find that Xactware has not actively induced the alleged

   infringement under § 271(f)(1).]60




        related to knowledge, is not the issue, contrary to Defendants’ footnote. The issue is intent, which is common
        to willfulness and 271(f)(1).
   60
        Defendants’ proposed instruction addresses the intent requirement for infringement under this statutory basis.
        This is required irrespective of whether willful infringement is even in the case. See, also, Defendants’
        footnotes regarding induced infringement.

                                                            61
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 63 of 139 PageID: 43208




   16. F–16 INFRINGEMENT THROUGH THE SUPPLY OF ONE
      COMPONENT IN OR FROM UNITED STATES FOR COMBINATION
      ABROAD UNDER 35 U.S.C. § 271(F)(2)61

            Xactware is also liable for § 271(f)(2) infringement of a claim if EagleView

   proves by a preponderance of the evidence that:

            1.       Xactware supplies a component, or causes a component to be
                     supplied, from the United States to a place outside of the United
                     States;

            2.       The only substantial use for the component is in a product or process
                     that would infringe if the combination had occurred in the United
                     States;

            3.       Xactware is aware of the Asserted Patents and knows that the
                     component has no other substantial use and may be covered by a
                     claim of the Asserted Patent; and

            4.       Xactware intends for the component to be used in a product that
                     would directly infringe the Accused Claims if it has been used in the
                     United States.




   61
        The Federal Circuit Bar Association’s Model Patent Jury Instructions (July 2016) at 3.4.
                                                            62
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 64 of 139 PageID: 43209




   17. F–17 INFRINGEMENT BY IMPORT, SALE, OFFER FOR SALE OR
      USE OF PRODUCT MADE BY PATENTED PROCESS (§ 271(G)) 62

            Xactware is liable for direct infringement of a claim if EagleView proves

   thatXactware, without EagleView’s authorization, imports, offers to sell, sells, or

   uses within the United States a product which was made outside of the United

   States during the time the Asserted Patents were in force by a process that, if

   performed in the United States, would infringe the claim. However, if the product

   has been materially changed by an additional process or the product has become a

   trivial and nonessential component of another product, you must find Xactware did

   not infringe the Asserted Patents.




   62
        The Federal Circuit Bar Association’s Model Patent Jury Instructions (July 2016) at 3.5.
                                                            63
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 65 of 139 PageID: 43210




   18. F–18 INVALIDITY GENERALLY63

            I will now instruct you on the rules you must follow in deciding whether or

   not Xactware and Verisk have proven that the Asserted Claims are invalid.                                       To

   prove that any claim of a patent is invalid, Xactware or Verisk must persuade you

   by clear and convincing evidence, i.e., you must be left with a clear conviction that

   the claim is invalid.




   63
        Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (January 2016) at 4.1 available at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf;
                                                           64
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 66 of 139 PageID: 43211




   19. F–19 ANTICIPATION64

            [Plaintiff’s Version: In this case, Xactware and Verisk contend that some of

   the Asserted Patents are anticipated. Xactware and Verisk contend that Claim 10

   of the ’840 patent and Claim 20 of the ’376 patent are invalid because the claimed

   inventions are anticipated.

            You must determine what is the prior art that may be considered in

   determining whether Claim 10 of the ’840 patent and Claim 20 of the ’376 patent

   are new or anticipated. There are different types of prior art and I will instruct you

   on each of the relevant types of prior art that you will need to consider.

            To anticipate a claim, each element in the claim must be present in a single

   item of prior art and arranged or combined in the same way as recited in the claim.

   You may not combine two or more items of prior art to find anticipation. In

   determining whether every one of the elements of the claimed invention is found in




   64
        Source: AIPLA Model Patent Jury Instructions, § 6, available at: https://www.aipla.org/docs/default-
        source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
        instructions.pdf?sfvrsn=8664a8dd_0; Net MoneyIN, Inc. v. Verisign, Inc., 545 F.3d 1359, 1369-70 (Fed. Cir.
        2008); Toro Co. v. Deere & Co., 355 F.3d 1313, 1320-21 (Fed. Cir. 2004); Schering Corp. v. Geneva Pharms.,
        Inc., 339 F.3d 1373, 1377-78 (Fed. Cir. 2003). The Federal Circuit Bar Association’s Model Patent Jury
        Instructions (January 2016) at 4.3b-1 available at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf;
        AIPLA Model Patent Jury Instruction § 4, available at https://www.aipla.org/docs/default-source/default-
        document-library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0. 35 U.S.C. §
        102 (pre-AIA).
                                                         65
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 67 of 139 PageID: 43212



   the prior reference, you should consider what a person of ordinary skill in the art

   would have understood from his or her review of the particular reference]65,

            [Defendants’ Version: In order for someone to be entitled to a patent, the

   invention must actually be “new.” In general, inventions are new when the

   identical product or process has not been made, used, or disclosed before.

   Anticipation must be determined on a claim-by-claim basis.

            Xactware and Verisk contend that Claim 10 of the ’840 patent and Claim 20

   of the ’376 patent are invalid because the claimed inventions are anticipated. An

   invention is anticipated if:

                 it was known to or used by others in the United States before the date

                     of the invention;

                 it was already patented or described in a printed publication anywhere

                     in the world before the date of invention;

                 it was already patented or described in a printed publication,

                     anywhere in the world by the inventor or anyone else more than one

                     year before the effective filing date of the patent application for the

                     invention; or



   65
        Plaintiff’s proposal directly tracks the model rules and Defendants offer no reason for deviation. AIPLA Model
        Patent Jury Instructions, § 6, available at: https://www.aipla.org/docs/default-source/default-document-
        library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0.
        Defendants’ version by contrast does not directly track any model rule.
                                                           66
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 68 of 139 PageID: 43213




                    it was described in (1) a published application for a patent by another

                       filed in the United States before the date of the invention or in (2) a

                       patent granted on an application for a patent filed by another in the

                       United States where the application was filed before the date of the

                       invention.

              To anticipate a claim, each element in the claim must be present in a single

   item of prior art and arranged or combined in the same way as recited in the claim.

   You may not combine two or more items of prior art to find anticipation. In

   determining whether every one of the elements of the claimed invention is

   disclosed in the prior publication, patent, or patent application, you should consider

   what a person of ordinary skill in the art would have understood the particular

   reference to disclose.]66




   66
        Defendants are presenting an instruction based off of the Federal Circuit Bar Association Model Jury Instructions
         and statutory language. This instruction is better aligned with the anticipation arguments that will be presented
         in this case.

                                                              67
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 69 of 139 PageID: 43214




   20. F–20 OBVIOUSNESS67

            Xactware and Verisk also contend that each of the Asserted Claims is

   invalid because the claimed inventions are “obvious.”

            Even though an invention may not have been identically disclosed or

   described before it was made by an inventor, in order to be patentable, the

   invention must also not have been obvious to a person of ordinary skill in the field

   of technology of the patent at the time the invention was made.

            Xactware and Verisk may establish that a patent claim is invalid by showing,

   by clear and convincing evidence, that the claimed invention would have been

   obvious to persons having ordinary skill in the art at the time the invention was

   made in the field of [Plaintiff’s Version: aerial roof estimation]68,[Defendants’

   Version: aerial photogrammetry, that is, using aerial images and rules of geometry



   67
         Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions January 2016) at 4.3c available
        at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf;
        AIPLA Model Patent Jury Instructions, §§ 7.0-7.4, available at: https://www.aipla.org/docs/default-
        source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
        instructions.pdf?sfvrsn=8664a8dd_0; Microsoft Corp. v. i4i Ltd. P’ship, 131 S. Ct. 2238, 2251-52 (2011); KSR
        Int’l Co. v. Teleflex Inc., 550 U.S. 398, 405 and 421 (2007); Graham v. John Deere Co., 383 U.S. 1, 17-18
        (1966); Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1296 (Fed. Cir. 2012); Leapfrog Enters., Inc. v.
        Fisher-Price, Inc., 485 F.3d 1157, 1161-62 (Fed. Cir. 2007); Ruiz v. A.B. Chance Co., 234 F.3d 654, 662-63
        (Fed. Cir. 2000); ClassCo, Inc. v. Apple, Inc., 838 F.3d 1214, 1220, 1222 (Fed. Cir. 2016); Polaris Indus., Inc.
        v. Arctic Cat, Inc., 882 F.3d 1056, 1072-73 (Fed. Cir. 2018); PPC Broadband, Inc. v. Corning Optical
        Commc’ns RF, LLC, 815 F.3d 734, 747 (Fed. Cir. 2016); WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1329 (Fed.
        Cir. 2016); Ecolochem, Inc. v. S. Cal. Edison Co., 227 F.3d 1361 1378 (Fed. Cir. 2000); Demaco Corp. v. F.
        Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1393 (Fed. Cir. 1988).
   68
        The proper field is “aerial roof estimation” and not “aerial photogrammetry.” U.S. Pat. No. 8,048,436 at
        Abstract, Title (“Aerial Roof Estimation Systems and Methods”). Contrary to Defendants’ footnote here, in
        each of the disagreements below, Plaintiff’s proposal follows the model rules and Defendants’ wordsmithing
        does not.
                                                            68
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 70 of 139 PageID: 43215



   to determine the dimensions of real objects on the ground, such as buildings and

   their roofs].69

            In determining whether a claimed invention is obvious, you must consider

   the level of ordinary skill in the field of aerial [Plaintiff’s Version: aerial roof

   estimation]70 [Defendants’ Version: photogrammetry] that someone would have

   had at the time the invention was made, the scope and content of the prior art, and

   any differences between the prior art and the claimed invention.

            Keep in mind that the existence of each and every element of the claimed

   invention in the prior art does not necessarily prove obviousness. Most, if not all,

   inventions rely on building blocks of prior art.

            In considering whether a claimed invention is obvious, you may but are not

   required to find obviousness if you find that at the time of the claimed invention

   there was a reason that would have prompted a person having ordinary skill in the
                                                                                       71
   field of [Plaintiff’s Version: aerial roof measurement]                                  [Defendants’ Version:

   aerial photogrammetry]72 to combine the known elements in a way the claimed

   69
        Defendants’ proposal is based off of the Federal Circuit Bar Association model jury instructions. This
        instruction is better aligned with the anticipation arguments that will be presented in this case. Aerial
        photogrammetry is the proper field for the patents in suit based on the entirety of the disclosure of the patents in
        suit. Defendants have indicated where they disagree with Plaintiff’s proposed instruction and despite Plaintiff’s
        contention, their proposal does not “directly” track the current version of the Federal Circuit Bar Association
        model jury instructions.
   70
        The proper field is “aerial roof estimation” and not “aerial photogrammetry.” U.S. Pat. No. 8,048,436 at
        Abstract, Title (“Aerial Roof Estimation Systems and Methods”).
   71
        The proper field is “aerial roof estimation” and not “aerial photogrammetry.” U.S. Pat. No. 8,048,436 at
        Abstract, Title (“Aerial Roof Estimation Systems and Methods”).
   72
      See previous footnote.
                                                              69
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 71 of 139 PageID: 43216



   invention does, taking into account such factors as (1) whether the claimed

   invention was merely the predictable result of using prior art elements according to

   their known functions; (2) whether the claimed invention provides an obvious

   solution to a known problem in the relevant field; (3) whether the prior art teaches

   or suggests the desirability of combining elements claimed in the invention; (4)

   whether the prior art teaches away from combining elements in the claimed

   invention; (5) whether it would have been obvious to try the combinations of

   elements, such as when there is a design need or market pressure to solve a

   problem and there are a finite number of identified, predictable solutions; and (6)

   whether the change resulted more from design incentives or other market forces.

   To find it rendered the invention obvious, you must find that the prior art provided

   a reasonable expectation of success.                         Obvious to try is not sufficient in

   unpredictable technologies.

            In determining whether the claimed invention was obvious, consider each

   claim separately. Do not use hindsight, that is, consider only what was known at

   the time of the invention.

            In making these assessments, you should take into account any objective

   evidence [Plaintiff’s Version: (sometimes called “secondary considerations”)]73



   73
        This is in the model rules. The Federal Circuit Bar Association’s Model Patent Jury Instructions January 2016)
        at 4.3c available at
                                                           70
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 72 of 139 PageID: 43217



   [Defendants’ Version: (deleted)] that may shed light on the obviousness or not of

   the claimed invention, such as:

            a. Whether the invention was commercially successful as a result of

   [Plaintiff’s Version: the merits of the claimed invention (rather than the result of

   design needs or market-pressure advertising or similar activities)]74 the unique

   characteristics of the claimed invention rather than other economic and commercial

   factors unrelated to the claimed inventions; Commercial success is not relevant to

   validity unless the patent owner can show the success is a result of the claimed

   inventions, known as a “nexus”;]

            b. Whether the invention satisfied a long-felt need;

            c. Whether others had tried and failed to make the invention;

            d. Whether others invented the invention at roughly the same time;

            e. Whether others copied the invention;

            f. Whether there were changes or related technologies or market needs

   contemporaneous with the invention;

            g. Whether the invention achieved unexpected results;

            h. Whether others in the field praised the invention;

        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf
   74
        Plaintiff’s version directly tracks the model rules and Defendants’ does not, and Defendants’ nexus instruction
        is redundant to what follows the enumerated list. The Federal Circuit Bar Association’s Model Patent Jury
        Instructions January 2016) at 4.3c available at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf
                                                            71
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 73 of 139 PageID: 43218



         i. Whether persons having ordinary skill in the art of the invention expressed

   surprise or disbelief regarding the invention;

         j. Whether others sought or obtained rights to the patent from the patent

   holder; and

         k. Whether the inventor proceeded contrary to accepted wisdom in the field.

         Not all of these factors may be present. No single factor is more or less

   important than the others.

         To rely on objective evidence, EagleView must show that there is a

   connection, otherwise referred to as a nexus, between that evidence and the merits

   of the claimed invention.




                                            72
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 74 of 139 PageID: 43219




   21. F–21 PRIOR ART75

            Prior art may include [Plaintiff’s Version: (deleted)]76 [Defendants’ Version:

   items that were publicly known or that have been used or offered for sale, or]77

   references, such as publications or patents, that disclose the claimed invention or

   elements of the claimed invention. To be prior art, the item or reference must have

   been [Plaintiff’s Version: (deleted)] 78 [Defendants’ Version: made, known, used,]79

   published or patented either before the invention was made or more than one year

   before the filing date of the patent application.




   75
        Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (January 2016) at 4.3a-1
        available at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf;
        AIPLA Model Patent Jury Instructions, § 5.0.1, available at: https://www.aipla.org/docs/default-source/default-
        document-library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0; 35 U.S.C.
        § 102 (pre-AIA).
   76
        The only prior art asserted by Defendants in this case are patents and alleged printed publications. This
        instruction is unnecessary and would be confusing to the jury.
   77
      There is no reason to limit the definition of prior art for this particular case; the instruction is not confusing and
        reflects the law

   78
        The only prior art asserted by Defendants in this case are patents and alleged printed publications. This
        instruction is unnecessary and would be confusing to the jury.
   79
      There is no reason to limit the definition of prior art for this particular case; the instruction is not confusing and
        reflects the law

                                                               73
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 75 of 139 PageID: 43220




   22. F–22 PRIOR ART - INVENTION DATE80

            In this case, you must determine the date of invention for the claimed

   invention. The date of the invention is [Plaintiff’s Version: the earlier

   of]81,[Defendants’ Version: (deleted)]82 either when the invention was reduced to

   practice or when it was conceived, provided the inventors were diligent in reducing

   the invention to practice.] Diligence means working continuously, though not

   necessarily every day. Conception is the mental part of an inventive act, i.e., the

   formation in the mind of the inventor of a definite and permanent idea of the

   complete and operative invention as it is thereafter to be applied in practice, even if

   the inventor did not know at the time that the invention would work. Conception

   of an invention is complete when the idea is so clearly defined in the inventor’s

   mind that, if the idea were communicated to a person having ordinary skill in the

   field of the technology, he or she would be able to reduce the invention to practice

   without undue research or experimentation. This requirement does not mean that

   the inventor has to have a prototype built, or actually explained her or his invention

   to another person. But, there must be some evidence [Plaintiff’s Version: (such as


   80
        FCBA Model Jury Instructions, § 4.3a-1; Cooper v. Goldfarb, 154 F.3d 1321, 1327-28 (Fed. Cir. 1998); 35
        U.S.C. § 116(a); Scott v. Finney, 34 F.3d 1058, 1061 (Fed. Cir. 1994)
   81
        Plaintiff’s version clarifies that the date of invention is the earlier of the reduction to practice or date of
        conception.
   82
      Plaintiff’s proposal contains superfluous language that increases the potential for juror confusion.

                                                             74
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 76 of 139 PageID: 43221



   inventor notebooks)]83 [Defendants’ Version: (deleted)]84 beyond the inventor’s

   own testimony that confirms the date on which the inventor had the complete idea.

   Conception may be proven when the invention is shown in its complete form by

   drawings, disclosure to another person, or other forms of evidence presented at

   trial.

            A claimed invention is “reduced to practice” when it has been

   constructed/used/tested sufficiently to show that it will work for its intended

   purpose or when the inventor files a patent application. An invention may also be

   reduced to practice even if the inventor has not made or tested a prototype of the

   invention, if it has been fully described in a filed patent application.




   83
        An inventor’s notebook is a well-established type of evidence that can evince a date of conception that is
        relevant to the facts of this case and would aid the jury’s understanding.
   84
      Plaintiff’s version inserts superfluous language that increases the risk of juror confusion.

                                                            75
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 77 of 139 PageID: 43222




   23. F–23 PRIOR ART - PRIOR PATENT85,86

            [Plaintiff’s Version: (deleted)]87 [Defendants’ Version: The Court has

   already determined that Sungevity is prior art to the Asserted Patents because the

   U.S. Patent and Trademark Office allowed Sungevity to issue with claim language

   identical to the ’436 patent, claim 1. Dkt. No. 543.]88

            [Plaintiff’s Version: EagleView contends that Sungevity is not prior art.]

   [Defendants’ Version: (deleted)] Xactware and Verisk contend that Sungevity is

   prior art [Plaintiff’s Version: (deleted)]89 [Defendants’ Version: , as this Court

   previously found,]90 and that certain claims of the Asserted Patents are invalid

   because the inventions or parts of the inventions defined in those claims were


   85
        Source: AIPLA Model Patent Jury Instructions, § 6.7.1, available at: https://www.aipla.org/docs/default-
        source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
        instructions.pdf?sfvrsn=8664a8dd_0; 35 U.S.C. § 102(a), (b) (both pre-AIA); Advanced Display Sys., Inc. v.
        Kent State Univ., 212 F.3d 1272, 1287-83 (Fed. Cir. 2000); In re Carlson, 983 F.2d 1032, 1035-36 (Fed. Cir.
        1992).
   86
        [Defendants’ addition: Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1327 (Fed. Cir.
        2008);PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299 (Fed. Cir. 2008); 35 U.S.C. §§ 119(e) and 120;
        35 U.S.C. § 112; The Federal Circuit Bar Association’s Model Patent Jury Instructions January 2016) at B.4.2
        available at
        https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
        ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf.]
   87
        Defendants’ addition is incorrect. It misrepresents the Court’s ruling, which was a denial of Plaintiff’s
        summary judgment motion due to an issue of material fact, but did not affirmatively rule that Sungevity is prior
        art to Plaintiff’s patents. This issue extends to other additions by Defendants seeking to argue the Court decided
        Sungevity is prior art, which it has not done. Dkt. 543.
   88
      Defendant’s version is more aligned with the circumstances of this case relating to the Sungevity reference.
       Plaintiff’s proposal does not reflect the entirety of the circumstances in this case.
   89
       Defendants’ addition is incorrect. It misrepresents the Court’s ruling, which was a denial of Plaintiff’s
       summary judgment motion due to an issue of material fact, but did not affirmatively rule that Sungevity is prior
       art to Plaintiff’s patents. This issue extends to other additions by Defendants seeking to argue the Court decided
       Sungevity is prior art, which it has not done. Dkt. 543.
   90
      Defendants’ instruction accurately reflects the Court’s prior decisions in this case.

                                                             76
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 78 of 139 PageID: 43223



   disclosed by Sungevity.     [Plaintiff’s Version: (deleted)] [Defendants’ Version:

   EagleView disputes the determination that Sungevity is prior art.]

         [Plaintiff’s Version: Xactware and Verisk have the initial burden to show

   that Sungevity is prior art. Because the filing date of Sungevity is after the filing

   date of the ’436 patent, Xactware and Verisk must show that Sungevity is entitled

   to claim priority to an application filed before the ’436 patent’s filing date. If you

   believe that Xactware and Verisk have successfully done so, then the burden shifts

   to EagleView to show that the ’436 patent is entitled to claim priority to an

   application filed before the Sungevity priority date. If you believe that EagleView

   has done that, then Sungevity is not prior art to the ’436 patent. If you do not

   believe that EagleView has done that, then Sungevity is prior art to the ’436 patent.


         A later-filed patent application is entitled to claim priority to an earlier-filed

   application only if the earlier application discloses the claimed invention in

   accordance with certain requirements. Specifically, a party must show that the

   earlier-filed applications contain sufficient written description that supports the

   asserted claims of the later-filed application and that would enable a person having

   ordinary skill in the field of the technology of the later-filed application to make




                                             77
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 79 of 139 PageID: 43224



   and use the full scope of the asserted claims. These requirements are known as,

   respectively, the written description and enablement requirements.]91 92

            [Defendants’ Version: EagleView has the burden to show that Sungevity is

   not prior art. In order to do so, EagleView must show that its patent claims are

   each entitled to an effective filing date that predates the filing of the earliest

   application for Sungevity or that the date of invention of each of the patent claims

   predates the filing of the earliest application for Sungevity.

            A patent application is entitled to claim priority to an earlier-filed

   application only if the earlier application discloses the claimed invention in

   accordance with certain requirements. In this case, Xactware and Verisk claim that

   certain claims of the Asserted Patents are invalid in view of Sungevity, either by

   itself or in combination with other prior art references. With respect to the ‘436

   Patent, EagleView asserts that Sungevity should not be deemed prior art because

   claims of the ‘436 Patent are entitled to claim priority to earlier-filed patent

   applications. In other words, in response to the arguments of Xactware and Verisk,



   91
        PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1305–06 (Fed. Cir. 2008) (“Once T–Mobile
        established by clear and convincing evidence that the MobileStar Network was § 102(b) prior art to the asserted
        claims of the ′658 and ′400 patents, the burden was on PowerOasis to come forward with evidence to the
        contrary.”); In re Giacomini, 612 F.3d 1380, 1385 (Fed. Cir. 2010) (patents can be prior art as of an earlier
        filing date only if “the [invalidating] disclosure was contained in substance” in the earlier application);
        Technology Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1326–28 (Fed. Cir. 2008); see also 35 U.S.C. §
        119(e).
   92
        Because both parties are arguing for entitlement to an earlier filing date, the jury needs generalized instructions
        about what that requires, not ones specific to EagleView and the ’436 patent. This also applies to disputes
        below.
                                                             78
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 80 of 139 PageID: 43225



   EagleView asserts that the asserted claims of ‘436 Patent are entitled to a filing

   date that precedes the filing of the applications for Sungevity.

         As I have explained, to prove that any claim of a patent is invalid, Xactware

   and Verisk must persuade you by clear and convincing evidence. However,

   EagleView has the burden to present evidence that the asserted claims of the ‘436

   Patent are entitled to claim priority to earlier-filed patent applications in support of

   its position that Sungevity is not prior art to the ’436 Patent. To do so, EagleView

   must show that the earlier-filed patent applications contain certain information

   regarding the asserted claims of the ‘436 Patent. Specifically, EagleView must

   show that the earlier-filed applications contain sufficient written description that

   supports the asserted claims of the ‘436 Patent and that would enable a person

   having ordinary skill in the field of the technology of the ‘436 patent to make and

   use the full scope of the asserted claims. These requirements are known as,

   respectively, the written description and enablement requirements.]

         In deciding whether an earlier-filed patent application satisfies the written

   description requirement, you must consider the description of that application from

   the viewpoint of a person having ordinary skill in the field of technology of the

   [Plaintiff’s Version: later-filed application] [Defendants’ Version: ‘436 Patent]

   when that application was filed. The written description requirement is satisfied if

   a person having ordinary skill reading the earlier-filed patent application would

                                             79
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 81 of 139 PageID: 43226



   have recognized that it describes the full scope of the claimed invention as it is

   finally claimed in the [Plaintiff’s Version: later-filed application] [Defendants’

   Version: ‘436 Patent] and that the inventor actually possessed that full scope by the

   filing date of the earlier-filed application. The written description requirement

   may be satisfied by any combination of the words, structures, figures, diagrams,

   formulas, etc., contained in the patent application. The full scope of a claim or any

   particular requirement in a claim need not be expressly disclosed in the original

   patent application if a person having ordinary skill in the field of technology of the

   [Plaintiff’s Version: later-filed application] [Defendants’ Version: ‘436 Patent] at

   the time of filing would have understood that the full scope or missing requirement

   is in the written description in the patent application.

         In deciding whether an earlier-filed patent application satisfies the

   enablement requirement, you should consider whether the application contains a

   sufficiently full and clear description of how to make and use the full scope of the

   claimed invention of the claims of the [Plaintiff’s Version: later-filed application]

   [Defendants’ Version: ‘436 Patent]. To be sufficiently full and clear, the

   description must contain enough information to have allowed a person having

   ordinary skill in the field of technology of the [Plaintiff’s Version: later-filed

   application] [Defendants’ Version: ‘436 Patent] to make and use the full scope of

   the claimed invention at the time the earlier-filed patent application was filed.

                                              80
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 82 of 139 PageID: 43227



         In order to be enabling, the earlier-filed patent application must permit

   persons having ordinary skill in the field of technology of the [Plaintiff’s Version:

   later-filed application] [Defendants’ Version: ‘436 Patent] to make and use the full

   scope of the claimed invention of the [Plaintiff’s Version: later-filed application’s]

   [Defendants’ Version: ‘436 Patent] claim in question at the time of the

   application’s filing without having to conduct undue experimentation. However,

   some amount of experimentation to make and use the invention is allowable. In

   deciding whether a person having ordinary skill would have to experiment unduly

   in order to make and use the invention, you may consider several factors:


         (1) the time and cost of any necessary experimentation;
         (2) how routine any necessary experimentation is in the field of the
         [Plaintiff’s Version: later-filed application] [Defendants’ Version: ‘436
         Patent];
         (3) whether the application discloses specific working examples of the
         claimed invention;
         (4) the amount of guidance presented in the application;
         (5) the nature and predictability of the field of the [Plaintiff’s Version: later-
         filed application] [Defendants’ Version: ‘436 Patent];
         (6) the level of ordinary skill in the field of the ‘[Plaintiff’s Version: later-
         filed application] [Defendants’ Version: ‘436 Patent]; and
         (7) the scope of the claimed invention.



   No one or more of these factors is alone dispositive. Rather, you must make your

   decision whether or not the degree of experimentation required is undue based

   upon all of the evidence presented to you. You should weigh these factors and

                                             81
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 83 of 139 PageID: 43228



   determine whether or not, in the context of the invention and the state of the art at

   the time of the earlier-filed application, a person having ordinary skill would need

   to experiment unduly to make and use the full scope of the claimed invention of

   the [Plaintiff’s Version: later-filed application] [Defendants’ Version: ‘436 Patent]

   claim at issue.


         Relatedly, [Plaintiff’s Version: the party arguing for entitlement to an earlier

   priority date] [Defendants’ Version: EagleView] can only show that the claims of

   [Plaintiff’s Version: the later-filed application] [Defendants’ Version: Sungevity]

   are not entitled to claim priority to its earlier-filed applications [Plaintiff’s Version:

   (deleted)] [Defendants’ Version: – U.S. Provisional Application No. 61/025,431

   and U.S. Provisional Application No. 61/047,086 –] if it does so by clear and

   convincing evidence. In connection with that analysis, you must evaluate whether

   the earlier-filed applications of [Plaintiff’s Version: the later-filed application]

   [Defendants’ Version: Sungevity] satisfy the written description and enablement

   requirements with respect to the claims of [Plaintiff’s Version: the later-filed

   application] [Defendants’ Version: Sungevity]. In that instance, you should apply

   the written description and enablement tests that I have previously described, albeit

   by evaluating whether a person having ordinary skill in the art of the [Plaintiff’s

   Version: the later-filed application] [Defendants’ Version: Sungevity] patent would

   view the disclosures of the earlier-filed applications, at the time they were filed, as
                                              82
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 84 of 139 PageID: 43229



   permitting that person to make and use the full scope of the claimed invention of

   the claims of [Plaintiff’s Version: the later-filed application] [Defendants’ Version:

   Sungevity] without having to conduct undue experimentation and as describing the

   full scope of the claims of [Plaintiff’s Version: the later-filed application]

   [Defendants’ Version: Sungevity].




                                            83
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 85 of 139 PageID: 43230




   24. F–24 PRIOR ART - PRINTED PUBLICATION93
            The parties dispute whether Hsieh is a printed publication and therefore

   whether it is prior art.             Xactware and Verisk contend that Hsieh is a printed

   publication, and that [Plaintiff’s Version: certain]94                               [Defendants’ Version:

   (deleted)]95 Asserted Claims of the Asserted Patents are invalid in light of the

   disclosures in Hsieh. [Plaintiff’s Version: EagleView contends that Hsieh is not a

   printed publication and therefore is not prior art.]96 [Defendants’ Version:

   (deleted)].

            [Plaintiff’s Version: The patent claim is invalid if a publication printed

   before the effective filing date, before the date of invention by the applicant, or

   more than one year before the date of application in the United States was]97


   93
        AIPLA Model Patent Jury Instructions, § 6.5, available at: https://www.aipla.org/docs/default-source/default-
        document-library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0; 35 U.S.C.
        § 102(a), (b) (both pre-AIA); 35 U.S.C. §§ 102(a)(1) & 102(a)(2) (both AIA); In re NTP, Inc., 654 F.3d 1279,
        1296-97 (Fed. Cir. 2011); Orion IP v. Hyundai Motor Am., 605 F.3d 967 (Fed. Cir. 2010); In re Lister, 583 F.3d
        1307, 1311-12 (Fed. Cir. 2009); Kyocera Wireless Corp. v. Int’l Trade Comm., 545 F.3d 1340, 1350 (Fed. Cir.
        2008); Finisar Corp. v. DirectTV Grp., Inc., 523 F.3d 1323, 1334 (Fed. Cir. 2008); SRI Int’l, Inc. v. Internet
        Sec. Sys., Inc., 511 F.3d 1186 (Fed. Cir. 2008).
   94
        Defendants have not asserted Hseih against all claims, and removal of this modifier is inaccurate.
   95
      - Defendant’s version is more aligned with the circumstances of this case relating to the Hsieh reference.
        Moreover, Plaintiff seeks an inapplicable instruction relating to enablement where the reference at issue will be
        used for obviousness-based arguments. See Symbol Techs., Inc. v. Opticon, Inc., 935 F.2d 1569, 1578 (Fed.
        Cir. 1991) (“While a reference must enable someone to practice the invention in order to anticipate under §
        102(b), a non-enabling reference may qualify as prior art for the purpose of determining obviousness under §
        103”).

   96
        EagleView should be permitted to have its position stated.
   97
        Plaintiff’s version directly tracks the AIPLA Model Patent Jury Instructions. AIPLA Model Patent Jury
        Instructions, § 6.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-
        23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0.
                                                            84
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 86 of 139 PageID: 43231



   [Defendants’ Version: A reference is a printed publication if it was] maintained in

   some tangible form, such as printed pages, electronic file, microfilm, photographs,

   Internet publication, or photocopies, and [Plaintiff’s Version: must have been]98

   [Defendants’ Version: was] sufficiently accessible to persons interested in the

   subject matter of its contents.

            Information is publicly accessible if it was distributed or otherwise made

   available such that persons interested and ordinarily skilled in the subject matter

   exercising reasonable diligence [Plaintiff’s Version: can]99 [Defendants’ Version:

   could] locate it. It is not necessary for the printed publication to have been

   available to every member of the public. An issued patent is a printed publication.

   A published patent application is a printed publication as of its publication date.

   [Plaintiff’s Version: The disclosure of the claimed invention in the printed

   publication must be complete enough to enable one of ordinary skill in the art to

   use the invention without undue experimentation. In determining whether the

   disclosure is enabling, you should consider what would have been within the

   knowledge of a person of ordinary skill in the art as of the patent’s priority date,

   and you may consider evidence that sheds light on the knowledge such a person


   98
        Plaintiff’s version directly tracks the AIPLA Model Patent Jury Instructions. AIPLA Model Patent Jury
        Instructions, § 6.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-
        23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0.
   99
        Plaintiff’s version directly tracks the AIPLA Model Patent Jury Instructions. AIPLA Model Patent Jury
        Instructions, § 6.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-
        23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0.
                                                            85
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 87 of 139 PageID: 43232



   would have had.]100 [Defendants’ Version: (deleted)]101




   100
        Plaintiff’s version mirrors the AIPLA Model Patent Jury Instructions. AIPLA Model Patent Jury Instructions, §
        6.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-23-clean---aipla-
        model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0. Any clarification to obviousness vs. anticipation can
        be made if necessary to address Defendants’ concern.
   101
       Plaintiff’s proposal is inadequate and further increases the risk of jury confusion. As Plaintiff is aware, and as
        reflected in the Joint Proposed Pretrial Order, the Hsieh reference is not being presented as an anticipating
        reference. There is no need for an enablement-based instruction relating to this reference. See previous
        footnotes.

                                                            86
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 88 of 139 PageID: 43233




   25. F–25 INCORRECT INVENTORSHIP102

             [Plaintiff’s Version: (deleted)]103                    [Defendants’ Version: In this case,

   Xactware and Verisk contend that the asserted claims of four of the Asserted

   Patents are invalid because of improper inventorship. Those four patents are the

   ‘840 patent, the ‘376 patent, the ‘454 patent and the ‘770 patent. The claims of a

   patent are invalid if the requirement that all of the actual inventors, and only the

   actual inventors, be named as inventors in the patent is not met. This is known as

   the “inventorship” requirement. Xactware and Verisk contend that David Carlson,

   a named inventor on the ‘436 patent, was improperly omitted as an inventor for the

   ‘840 patent, the ‘376 patent, the ‘454 patent and the ‘770 patent, even though he

   made an inventive contribution to those patents, rendering the asserted claims of

   those Asserted Patents invalid.104 EagleView contends the inventorship is correct.

             To be an inventor, one must make a significant contribution to the

   conception of at least one or more of the claims of the patent even if that claim has

   not been alleged to be infringed.                        Whether the contribution is significant is

   measured against the scope of the full invention. If someone only explains to the

   102
         Source: The Federal Circuit Bar Association Model Patent Jury Instructions, B.4.3d (July 2016).
   103
         Defendants’ earlier motion to amend to add this theory to the case was denied by this Court, and Plaintiff
         objects to this section of objections as improper and irrelevant to theories at issue in this case. Dkt. 432. There
         should be no instruction on this issue as it is not an issue for trial or one that is currently in the case.
   104
         If Defendants’ previously-denied theories are admitted in these instructions, Plaintiff objects to the following
         addition by Defendants as inaccurate and improper: “, even though he made an inventive contribution to those
         patents, rendering the asserted claims of those Asserted Patents invalid”. To the extent this phrase superficially
         states Defendants’ position, that is made clear from the definition of who qualifies as an inventor.
                                                              87
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 89 of 139 PageID: 43234



   actual inventors well-known concepts or the current state of the art, he or she is not

   an inventor. Merely helping with experimentation, by carrying out the inventor’s

   instructions, also does not make someone an inventor. What is required is some

   significant contribution to the idea claimed. Persons may be inventors even if they

   do not make the same type or amount of contribution, and even if they do not

   contribute to the subject matter of each claim of the patent. Persons may be joint or

   co-inventors even though they do not physically work together, but they must have

   some open line of communication during or at approximately the time of their

   inventive effort.]105




   105
         Based on the evidence that Defendants expect to elicit at trial, an instruction regarding incorrect inventorship is
          necessary.

                                                                88
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 90 of 139 PageID: 43235




   26. F–26 UNPATENTABLE SUBJECT MATTER106

             [Plaintiff’s position is that the question of unpatentable subject matter has

   already been determined by the Court in Plaintiff’s favor and that all claims have

   been held patentable, and that no evidence adduced at trial can affect that ruling,

   and so it is not an issue that can be tried to the jury. Dkt. 557. In order to

   invalidate claims under Section 101, a party must show that the claims fail both

   Step 1 and Step 2 of the test laid out in Alice Corp. Pty. v. CLS Bank Int'l, 573 U.S.

   208, 218 (2014). If a patent holder shows that the claims satisfy Step 1, the claims

   are determined to be patentable, and no Step 2 analysis is required. The Court held

   that all asserted claims satisfy Step 1. Dkt. 557. And in contrast with Step 2,

   which may have underlying issues of fact that can warrant denial of summary

   judgment, Step 1 is a purely legal question without underlying questions of fact.

   Therefore, no evidence presented at trial can affect the Court’s ruling that the

   claims all satisfy Step 1 and therefore are drawn to patentable subject matter.

   Plaintiff’s proposal in the remainder in this section are offered by Plaintiff




   106
         Source: Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014); Intellectual Ventures I LLC v Erie Indemn. Co.,
         711 F. Appx 1012, 1014-1019 (Fed. Cir. 2017).

                                                            89
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 91 of 139 PageID: 43236




   only in the event that the Court believes an instruction on unpatentable

   subject matter is warranted.]107

             [Plaintiff’s Version: In this case, Xactware also contends that the claims of

   the Asserted Patents are directed to subject matter that is ineligible for patent

   protection. Xactware and Verisk must prove this argument to you by clear and

   convincing evidence. In step one of the §101 inquiry, the “abstract idea step,” you

   must analyze whether the claims are directed to an abstract idea. If so, you must in

   step two consider the elements of each claim both individually and as an ordered

   combination to determine if additional elements in each claim “transform the

   nature of the claim” into a patent‐eligible invention. Step one is a meaningful

   first‐stage filter and requires considering whether the character of the claims as a

   whole is directed to excluded subject matter. For claims that recite a computerized

   method, the step one inquiry focuses on “whether the claims are directed to an

   improvement to computer functionality versus being directed to an abstract idea.”

   Moreover, at step one, the court also reflects on the specifically recited elements in

   the claim to avoid characterizing the invention too generally. At this stage, if you

   find the claims recite a patent eligible invention, the § 101 inquiry ends. However,


   107
         Defendants’ position is that invalidity under section 101 has not yet been resolved in this case and should be
         presented to the jury. The Court did not resolve section 101,but instead, merely denied Defendant’s motion for
         summary judgment regarding this issue. Moreover, notwithstanding the Court’s summary judgment ruling,
         both steps of Alice can be reevaluated in view of the trial record. Defendant’s proposed instruction is an
         accurate reflection of the law.

                                                             90
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 92 of 139 PageID: 43237



   if a claim is found to recite an abstract idea, you move to step two, the “inventive

   concept” step. This inquiry looks at what else is recited in the claim besides the

   patent ineligible idea, and particularly for an inventive concept that transforms the

   claim into something significantly more than the idea itself. Step two requires the

   claims recite elements that are more than well‐understood, routine, and

   conventional activities previously known in the art. The step two inquiry ensures

   that simply appending conventional steps, specified at a high level of generality is

   not enough to supply an inventive concept.]108

             [Defendants’ Version: In this case, Xactware also contends that the claims of

   the Asserted Patents are directed to subject matter that is ineligible for patent

   protection. A patent claim that is directed to “laws of nature,” “natural phenomena”

   or “abstract ideas” is ineligible for patent protection. If the claim is directed to

   laws of nature, natural phenomena, or abstract ideas, then the claim is invalid

   unless it recites an “inventive concept” that transforms it into a patent-eligible

   invention. When evaluating whether there is an “inventive concept,” you should

   consider the parts of the claim at issue individually and as an ordered combination.

             The “inventive concept” cannot be simply elements that were “well-

   understood, routine or conventional in the art” at the time the Asserted Patents




   108
         Plaintiff’s proposal is drawn directly from this Court’s summary judgment order. Dkt. 557, Sections 3.2, 3.3.
                                                            91
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 93 of 139 PageID: 43238



   were invented. If the elements were “well-understood, routine, or conventional,”

   then the elements are not sufficient to make the patent claim eligible for protection.

               Accordingly, you may need to determine whether certain elements in the

   claims were “well-understood, routine or conventional in the art” at the time the

   Patents-in-Suit were filed. In determining whether these elements were “well-

   understood, routine or convention,” you may consider a number of factors

   including: (i) admissions by EagleView that the elements were well-known or

   routine; (ii) statements in the Asserted Patents or their prosecution history

   indicating the elements were well-known or conventional; (iii) express statements

   in the prior art to the effect that the elements were well-known or conventional;

   (iv) testimony and other evidence showing the elements were well-understood,

   routine or conventional; (v) disclosure of the elements in references.]109




   109
         Invalidity under section 101 has not yet been resolved in this case and should be presented to the jury. The Court
          did not resolve section 101 ,but instead, merely denied Defendant’s motion for summary judgment regarding
          this issue. Moreover, notwithstanding the Court’s summary judgment ruling, both steps of Alice can be
          reevaluated in view of the trial record. Defendant’s proposed instruction is an accurate reflection of the law.

                                                               92
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 94 of 139 PageID: 43239




   27. F–27 DAMAGES GENERALLY110

             If you find that the Accused Products infringe any Asserted Claim of the

   Asserted Patents, and that those claims are not invalid, you must determine what

   amount of damages to award to EagleView for the infringement. On the other

   hand, if you find that each of the Asserted Claims is not infringed or is invalid,

   then you should not consider damages in your deliberations.

             EagleView must prove each element of its damages claim—including the

   amount of the damages—by a preponderance of the evidence. Preponderance of

   the evidence means more likely than not.

             If proven by EagleView, damages must be adequate to compensate

   EagleView for the infringement. The purpose of a damage award is to put

   EagleView in about the same financial position it would have been in if the

   infringement had not happened. They are not meant to punish an infringer. You

   may not add anything to the amount of damages to punish an accused infringer or

   to set an example.



   110
         Source: AIPLA Model Patent Jury Instructions, § 10.0, available at: https://www.aipla.org/docs/default-
         source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
         instructions.pdf?sfvrsn=8664a8dd_0; WesternGeco LLC v. ION Geophysical Corp., 138 S. Ct. 2129 (2018);
         Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221, 1238 (Fed. Cir. 2011); ResQNet.com, Inc. v. Lansa, Inc.,
         594 F.3d 860, 868 (Fed. Cir. 2010); Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1325 (Fed. Cir. 2009);
         35 U.S.C. § 284 (2004); Aro Mfg. Co. v. Convertible Top Replacement Co., 377 U.S. 476, 507 (1964); Dow
         Chem. Co. v. Mee Indus., Inc., 341 F.3d 1370, 1381-82 (Fed. Cir. 2003); Vulcan Eng’g Co. v. FATA Aluminum,
         Inc., 278 F.3d 1366, 1376 (Fed. Cir. 2002).
                                                            93
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 95 of 139 PageID: 43240



             The fact that I am instructing you on damages does not mean that the Court

   believes that one party or the other should win the case. My Instructions about

   damages are for your guidance only in the event you find in favor of EagleView.

   You will need to address damages only if you find that one or more of the Asserted

   Claims is infringed and that it is not invalid.

             [Plaintiff’s Version: (deleted)]111 [Defendants’ Version: A damages award—

   either in the form of lost profits, which includes price erosion, or a reasonable

   royalty—must reflect the portion of the profits or royalty attributable to the

   respective inventions of the Asserted Claims. In other words, your damages award

   must reflect the value you find attributable to the patented inventions. The

   evidence tending to separate or apportion damages between the patented features

   and unpatented features must be reliable and tangible, and not conjectural or

   speculative. You may award damages based only on profits or royalty that are

   directly attributable to the value of the patented technology. You may not award

   damages based on profits or royalty attributable to unpatented features of the

   Accused Products. EagleView bears the burden of establishing amounts directly

   attributable to the patented features.]112


   111
         Defendants’ addition is not in the model rules and is redundant. This goes to apportionment, which is discussed
         for reasonable royalty damages in the reasonable royalty section below. Lost Profits analysis includes
         apportionment in the Panduit factors. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275 (Fed. Cir.
         2017).
   112
          Apportionment is necessary to establish all damages, whether lost profits or reasonable royalty. See, e.g.,
         Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1287 (Fed. Cir. 2017) (“Apportionment is an
                                                            94
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 96 of 139 PageID: 43241



             [Plaintiff’s Version: EagleView must prove the amount of damages with

   reasonable certainty, but need not prove the amount of damages with mathematical

   precision.113 [Defendants’ Version: (deleted)]]114

             [Plaintiff’s Version: There are different types of damages that EagleView

   may be entitled to recover. In this case, EagleView seeks either lost profits,

   including lost sales and price erosion, or a reasonable royalty. For an act of

   infringement proven by EagleView, EagleView may recover either lost profits or a

   reasonable royalty, but not both. The damage award cannot be less than a

   reasonable royalty.

             I will give more detailed instructions regarding damages shortly.]115

   [Defendants’ Version: (deleted)]




         important component of damages law generally, and … it is necessary in both reasonable royalty and lost
         profits analysis.”). Apportionment should therefore be addressed at the outset of the damages instructions. See
         D. Del. Patent Jury Instruction Handbook § 5:31.

   113
             This is in the model rules and is an important point of clarification for the jury in light of Defendants’
   arguments. Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (July 2016) at 6-1,
   available at
   https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructions/F
   CBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf; Standard
   Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360 (Fed. Cir. 1991)
   114
          Plaintiff’s proposal injects unnecessary confusion into the jury instructions, requiring the jury to define
         “mathematical precision.” Plaintiff’s proposal further invites the jury to award speculative damages.
   115
             This is in the model rules and Plaintiff disputes deleting this section, as it clarifies to the jury that any
   potential damages award cannot be less than the amount determined for a reasonable royalty. Source: The Federal
   Circuit Bar Association’s Model Patent Jury Instructions (July 2016) at 6-1, available at
   https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructions/F
   CBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf; Standard
   Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360 (Fed. Cir. 1991)
                                                               95
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 97 of 139 PageID: 43242




   28. F–28 DATE DAMAGES BEGIN 116 117 118

             [Plaintiff’s Version: If you find that EagleView sells a product that includes

   the claimed invention, you must determine whether EagleView has “marked” that

   product with the patent number. “Marking” is placing either the word “patent” or

   the abbreviation “pat.” with the patent’s number on substantially all of the products

   that include the patented invention or by associating its patents with the patented

   products on a publicly available internet site. EagleView has the burden of

   establishing that it substantially complied with the marking requirement. This

   means EagleView must show that it marked substantially all of the products it

   made, offered for sale, or sold under the Asserted Patents.

             If you find that EagleView sells a product covered by the Asserted Patents

   but EagleView has not marked that product with the patent number, you must

   determine the date that Xactware and/or Verisk received actual notice of the

   Asserted Patents and the specific product alleged to infringe. Actual notice means

   116
         [Plaintiff’s Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (January 2016) at 6.8
         available at
         https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
         ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf;
         Funai Elec. Co., Ltd. v. Daewoo Elecs. Corp., 616 F.3d 1357, 1373-74 (Fed. Cir. 2010); Gart v. Logitech, Inc.,
         254 F.3d 1334, 1345 (Fed. Cir. 2001); Lans v. Digital Equip. Corp., 252 F.3d 1320, 1327-28 (Fed. Cir. 2001);
         Crystal Semiconductor Corp. v. TriTech Microelecs. Int’l, Inc., 246 F.3d 1336, 1353 (Fed. Cir. 2001); Texas
         Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1220 (Fed. Cir. 2002)]]
   117
         [Defendants’ Source: 2018 AIPLA Model Patent Jury Instructions § 10.1.2, available at
         https://www.aipla.org/docs/default-source/default-document-library/2018-07-23-clean---aipla-model-patent-
         jury-instructions.pdf?sfvrsn=8664a8dd_0 ; 35 U.S.C. § 287(a);
   118
         Defendants’ proposed instruction comes from a version of the model rules that inaccurately states the law, by
         not stating what occurs if Plaintiff does not sell any products embodying the patents, namely, that there is no
         requirement to mark products or provide notice for the damages period to start, and instead implies that is
         always required. Plaintiff’s proposal corrects this, following a different model rule directly.

                                                            96
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 98 of 139 PageID: 43243



   that EagleView communicated to Xactware and/or Verisk a specific charge of

   infringement of the Asserted Patents by a specific accused product or device. The

   filing of the complaint in this case qualified as actual notice, so the damages period

   begins no later than the date the complaint was filed, but can also begin earlier via

   marking or notice. EagleView has the burden of establishing that it is more

   probable than not Xactware and/or Verisk received notice of infringement before

   the complaint was filed.

         However, even if you find EagleView does sell a product covered by the

   Asserted Patents, if you find that the Accused Products infringe claim 26 of the

   ’454 patent and claim 12 of the ’770 patent under 271(g), which is infringement by

   import, sale, offer for sale or use of product made by patented process, as I

   previously explained, then EagleView is not required to show that it marked the

   products or gave notice to Xactware and/or Verisk for those claims, and the

   damages associated with infringement of those claims would begin on the date of

   first infringement.

         If you find that EagleView does not sell a product covered by the Asserted

   Patents or sells such a product but marks the product with the patent number,




                                            97
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 99 of 139 PageID: 43244



   damages begin without the requirement for actual notice. Damages would then

   begin on the date of first infringement of an issued patent.]119

             [Defendants’ Version: The date that EagleView first notified Xactware or

   Verisk of its claim for patent infringement is the date for the start of damages for

   that defendant. The parties do not agree on that date, and it is up to you to

   determine what that date is.

              EagleView must prove that it is more likely than not that Xactware and

   Verisk were put on notice of the claim for patent infringement as of the date

   alleged by EagleView. EagleView can give notice in either of two ways. The first

   way is to give notice to the public in general. EagleView can do this by marking

   substantially all products it sold which included the patented invention, or by

   including on the labeling of substantially all products the word “patent” or the

   abbreviation “PAT” with the number of the patent. EagleView also may give

   notice by marking substantially all products with “Patent” or “Pat” and a free

   119
         Plaintiff’s version tracks the model rules from the FCBA. The Federal Circuit Bar Association’s Model Patent
         Jury Instructions (January 2016) at 4.1 available at
         https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
         ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf
         Plaintiff’s only substantive modification to the model rules is to clarify that for infringement under 271(g),
         marking and notice are not required, even if there is an embodying product. 35 U.S.C. §§ 287(a), (b)(1); see
         also Sorensen v. Ampro Tools Corp., No. C 08-00096 CW, 2009 WL 605831, at *4 (N.D. Cal. Mar. 9, 2009)
         (“[N]othing in the plain language of §§ 271(g) or 287(b) states that process patent claims require notice of any
         kind.”).
         Defendants’ version, modified from the AIPLA, misstates the law and implies that marking and notice are
         always required. The law is that marking and notice are only a requirement to start the damages period if there
         is an embodying product; otherwise damages start on the date of first infringement. Texas Digital Sys., Inc. v.
         Telegenix, Inc., 308 F.3d 1193, 1220 (Fed. Cir. 2002) (“The recovery of damages is not limited where there is
         no failure to mark, i.e., where the proper patent notice appears on products or where there are no products to
         mark.”); 35 USC 287(a). Therefore, Plaintiff’s version of the rules, which tracks the FCBA model rules, should
         be adopted.
                                                             98
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 100 of 139 PageID: 43245



   internet address where there is a posting that connects the product with the patent

   number. This type of notice to the public in general starts from the date EagleView

   began to mark substantially all of its products that use the invention with the patent

   number.

         EagleView contends that damages begin on the date of first infringement,

   which is May 1, 2012, the date that the ’840 patent issued. Xactware and Verisk

   contend that the date for damages for each patent begins no earlier than the date

   that patent issued in its current form. Specifically, Xactware and Verisk contend

   that damages, if there are any, begin as follows for each of the Asserted Patents:

         •      ’840 Patent: May 1, 2012

         •      ’770 Patent: August 26, 2014

         •      ’436 Patent: August 27, 2014

         •      ’454 Patent: September 2, 2015

         •      ’376 Patent: September 8, 2015

         A second way EagleView can give notice of its patents is to directly notify

   Defendants with a specific claim that the allegedly infringing product infringed an

   Asserted Patent. This type of notice starts from the date the Defendants received

   the notice. If you find that EagleView, before filing this lawsuit, did not provide

   an effective public notice by properly marking its products to, and did not properly

   provide direct notice to the Defendants with a specific charge that the allegedly

                                            99
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 101 of 139 PageID: 43246



   infringing product infringed, then EagleView can only recover damages for
                                                                                                                     120
   infringement that occurred after it sued the Defendants on September 23, 2015.




   120
         Defendants’ proposal directly tracks the AIPLA model jury instruction § 10.1.2, except as noted below.
         AIPLA Model Patent Jury Instructions, available at https://www.aipla.org/docs/default-source/default-
         document-library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0.

   Plaintiff’s proposal, by contrast, deviates substantially from the FCBA model jury instructions.
       Defendants’ only substantive addition to the AIPLA model jury instructions is to correctly explain that each of
       the five Asserted Patents has a different issue date. Plaintiff has represented that it will not seek pre-issuance
       damages. Defendants’ proposed language is necessary in this case to identify the date upon which damages can
       begin for each of the Asserted Patents.
                                                           100
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 102 of 139 PageID: 43247




   29. F–29 KINDS OF DAMAGES THAT MAY BE RECOVERED121

             There are several kinds of damages that are available for patent

   infringement.

             One kind of damages is lost profits, that is, the additional profits that the

   patentee would have made if the defendant had not infringed. You may hear this

   referred to as the “but for” test—which means, “what profits would the patent

   owner have made ‘but for’ the alleged infringement?” Lost profits can include not

   only the profits the patentee would have made on sales lost due to the

   infringement, but also, under certain circumstances, profits that the patentee lost

   from being forced to reduce its price for its product or other related products to

   compete.

             Another kind of patent damages is a reasonable royalty. A reasonable

   royalty is the amount that someone wanting to use the patented invention would

   have agreed to pay to the patent owner and the patent owner would have accepted.

   A reasonable royalty is the minimum amount of damages that a patent owner can

   receive for an infringement.




   121
         Source: AIPLA Model Patent Jury Instructions, § 10.0, available at: https://www.aipla.org/docs/default-
         source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
         instructions.pdf?sfvrsn=8664a8dd_0
                                                           101
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 103 of 139 PageID: 43248




   30. F–30 LOST PROFITS122

             In this case, EagleView seeks to recover lost profits damages. EagleView

   seeks both lost sales and price erosion as lost profits.

             To prove lost profits, EagleView must show that, but for the alleged

   infringement, EagleView would have made additional profits through the sale of

   all or a portion of sales of infringing products made by Xactware. EagleView must

   prove this by a preponderance of the evidence, more likely than not. Part of your

   job is to determine what the parties who purchased the allegedly infringing product

   from Xactware would have done if the alleged infringement had not occurred. It is

   important to remember that the profits I have been referring to are the profits

   allegedly lost by EagleView, not the profits, if any, made by Xactware on the

   allegedly infringing sales.

             EagleView has proven its lost profits if you find lost profits if you find that

   EagleView has proven each of the following factors by the more likely than not

   standard:

             1. the demand for the patented product;


   122
         Source: AIPLA Model Patent Jury Instructions § 10.2.1, available at: https://www.aipla.org/docs/default-
         source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
         instructions.pdf?sfvrsn=8664a8dd_0; WesternGeco LLC v. ION Geophysical Corp., 138 S. Ct. 2129 (2018);
         Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275 (Fed. Cir. 2017); Siemens Med. Solutions USA, Inc. v.
         Saint-Gobain Ceramics & Plastics, Inc., 637 F.3d 1269, 1287 (Fed. Cir. 2011); DePuy Spine, Inc. v. Medtronic
         Sofamor Danek, Inc., 567 F.3d 1314, 1329 (Fed. Cir. 2009)
                                                          102
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 104 of 139 PageID: 43249



             2. absence of acceptable non-infringing substitutes;

             3. that EagleView had the manufacturing and marketing ability to make all

   or a part of the infringing sales actually made by Xactware ; and

             4. the amount of profit that EagleView would have made if it were not for

   Xactware or Verisk’s respective infringement.

             I will now explain each of these factors.

                                 DEMAND FOR THE PATENTED PRODUCT

             The first factor asks whether there was demand for the patented product in

   the relevant market. [Plaintiff’s Version: (deleted)] 123 (Defendants’ Version: The

   parties disagree on whether there is a “patented product.”

             EagleView contends that its roof estimate reports are “patented products.”

             But Xactware and Verisk contend that the Asserted Claims are directed to

   methods and systems performed on EagleView’s internal RenderHouse and

   Twister software, which are maintained as trade secrets and not sold to customers.

   Xactware and Verisk contend that EagleView’s roof estimate reports are not

   “patented products.”]124


   123
         Defendants’ addition is not in the model rules and would lead to juror confusion and potentially an inconsistent
         verdict and should not be included. If the jury has reached lost profits damages, they have already found a
         patented product to exist. IPLA Model Patent Jury Instructions § 10.2.1, available at:
         https://www.aipla.org/docs/default-source/default-document-library/2018-07-23-clean---aipla-model-patent-
         jury-instructions.pdf?sfvrsn=8664a8dd_0
   124
         Defendants’ proposed instruction clarifies an important factual dispute in this case: whether or not there is a
         “patented product.” Plaintiff’s explanation above illustrates the need for this additional instruction; if the jury
         finds there is no “patented product,” the jury cannot award lost profits.

                                                              103
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 105 of 139 PageID: 43250



              EagleView can prove demand for the patented product by showing

   significant sales of EagleView’s own patented product. EagleView also can prove

   demand for the patented product by showing significant sales of Xactware’s or

   Verisk’s product that are covered by one or more of the Asserted Claims of the

   Asserted Patents. [Plaintiff’s Version: (deleted)]125 [Defendants’ Version: To use

   sales of Xactware’s products as proof of this demand, however, EagleView’s and

   Xactware’s products must be sufficiently similar to compete against each other in

   the same market or market segment.]126

                            ACCEPTABLE NON-INFRINGING SUBSTITUTES

              The second factor asks whether there were non-infringing, acceptable

   substitutes for EagleView’s product that competed with Xactware or Verisk’s

   infringing products in the marketplace and the impact of such substitutes on the

   marketplace absent the sale of Xactware or Verisk’s products. If the realities of the

   marketplace are that competitors other than EagleView would likely have captured

   some or all of the sales made by Xactware or Verisk, even despite a difference in

   the products, then EagleView is not entitled to lost profits on those sales.




   125
         If the jury is considering the Panduit test then this requirement is already met, and so this instruction is
         unnecessary and confusing if demand is being considered under the Panduit test.
   126
         Defendants’ proposal directly tracks the model rules; Plaintiff’s version does not. See AIPLA Model Patent Jury
         Instructions § 10.2.1.3, available at https://www.aipla.org/docs/default-source/default-document-library/2018-
         07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0.
                                                              104
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 106 of 139 PageID: 43251



             To be an acceptable substitute, the product must have had one or more of the

   advantages of the patented invention that were important to the actual buyers of the

   infringing products, not the public in general. The acceptable substitutes also must

   not infringe the patent because they were licensed under the patent or they did not

   include all of the features required by the patent. A non-infringing substitute may

   be one that involves the modification of the infringing product to avoid

   infringement or the removal of at least one feature of the invention from the

   product. [Plaintiff’s version: If purchasers of Xactware and/or Verisk's products

   were motivated to buy that product because of features in that product that are

   protected by EagleView’s patents, then that alternative product is not an acceptable

   substitute, even if it otherwise competed with a patent holder's and an alleged

   infringer's products.]127 [Defendants’ Version: (deleted)]128

             The acceptable substitutes, in addition to being either licensed or non-

   infringing, must have been available during the damages period. The acceptable

   substitute need not have actually been sold at that time. But, if the acceptable


   127
         Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (January 2016) at 6.2 available at
         https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
         ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf.
         This is an important instruction missing from the AIPLA model rules.
   128
         Defendants’ version tracks the AIPLA model jury instructions directly; Plaintiff’s version does not. AIPLA
         Model Patent Jury Instructions § 10.2.1.4, available at https://www.aipla.org/docs/default-source/default-
         document-library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0.

         Plaintiff’s insertion of a portion of an instruction from a separate set of model jury instruction is redundant and
         confusing.
                                                              105
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 107 of 139 PageID: 43252



   substitute was not sold during the damages period, then Xactware or Verisk must

   show by a preponderance of the evidence that, during the damages period, a

   competitor or Xactware or Verisk had all the necessary equipment, materials,

   know-how, and experience to design and manufacture the acceptable substitute. If

   you determine that some of Xactware’s or Verisk’s customers would just as likely

   have purchased an acceptable non-infringing substitute, then EagleView has not

   shown it lost those sales but for Xactware or Verisk’s sales.

         Even if you find that EagleView’s and Xactware’s or Verisk’s products were

   the only ones with the advantages of the patented invention, EagleView is

   nonetheless required to prove to you that it, in fact, would have made Xactware’s

   or Verisk’s infringing sales.

                                      MARKET SHARE

         If you find that there were other acceptable, non-infringing substitutes in the

   market, then EagleView may be entitled to lost profits on a portion of Xactware’s

   or Verisk’s infringing sales. The burden is on EagleView to prove that it is more

   likely than not that its product competed in the same market as Xactware’s

   infringing product, and that EagleView would have made a portion of the

   infringing sales equal to at least EagleView’s share of that market but for

   Xactware’s or Verisk’s infringement. It is not necessary for EagleView to prove

   that EagleView and Xactware and/or Verisk were the only two suppliers in the

                                            106
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 108 of 139 PageID: 43253



   market for EagleView to demonstrate entitlement to lost profits. The burden is on

   EagleView, however, to show that it is more likely than not that it would have sold

   that portion had Xactware and/or Verisk’s product never existed.

                                                         CAPACITY

             The third factor asks whether EagleView had the manufacturing and

   marketing ability to actually make the sales it allegedly lost due to Xactware’s or

   Verisk’s infringement. EagleView must prove that it could have supplied the

   additional products needed to make the sales EagleView said it lost, or that

   someone working with EagleView could have supplied the additional products.

   EagleView also must prove that it more likely than not had the ability to market

   and sell these additional products.

                                           AMOUNT OF LOST SALES

             EagleView may calculate                     [Plaintiff’s Version: the amount of]129

   [Defendants’ Version: (deleted)] its lost profits [Plaintiff’s Version: by calculating

   its lost sales]130 [Defendants’ Version: on lost sales by computing the lost revenue

   for sales it claims it would have made but for the infringement] and subtracting

   from that [Plaintiff’s Version: amount any additional costs or expenses that

   EagleView would have had to pay to make the lost sales] 131 [Defendants’ Version:


   129
         AIPLA Model Patent Jury Instructions § 10.2.1
   130
         AIPLA Model Patent Jury Instructions § 10.2.1
   131
         AIPLA Model Patent Jury Instructions § 10.2.1
                                                         107
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 109 of 139 PageID: 43254



   figure the amount of additional costs or expenses it would have incurred in making

   those lost sales]. This might include additional costs for making the products,

   additional sales costs, additional packaging costs, additional shipping costs, etc.

   Any costs that do not change when more products are made, such as taxes,

   insurance, rent, and administrative overhead, should not be subtracted from the lost

   sales amount. The amount of lost profits cannot be speculative, but it need not be

   proven with unerring certainty.

                                      PRICE EROSION

         EagleView is entitled to recover additional damages if it can show that it is

   more likely than not that, but for Xactware or Verisk’s infringement, EagleView

   would have been able to charge higher prices for its products. If you find that

   EagleView has met its burden of proof, then you may award as additional damages

   an amount equal to the difference between the profits that EagleView would have

   made at the higher price and the profits EagleView actually made selling its

   products at the lower price that EagleView charged. This type of damage is

   referred to as “price erosion damages.”

         If you find that EagleView suffered price erosion damages, then you also

   may use the higher price that EagleView would have charged in determining

   EagleView’s lost sales and lost profits due to Xactware or Verisk’s infringement.

   However, if you calculate price erosion damages using the higher price for the

                                             108
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 110 of 139 PageID: 43255



   patented product, then you also must take into account any decrease in

   EagleView’s sales that might have occurred due to the higher price for the

   products. [Plaintiff’s Version: (deleted)]132 [Defendants’ Version: This is known as

   “price elasticity.”]133

             In order to award damages based on price erosion, it is not required that

   EagleView knew that Xactware’s or Verisk’s competing product infringed the

   patent, if EagleView reduced its price to meet Xactware or Verisk’s prices.




   132
         Defendants’ suggestion is not in the model rules and is more properly a matter for expert testimony, not jury
         instruction.
   133
         Defendants’ version provides the jury with the appropriate terminology for the concept described in this
         instruction.
                                                            109
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 111 of 139 PageID: 43256




   31. F–31 REASONABLE ROYALTY134

             If you find that EagleView has not proven its claim for lost profits, or if you

   find that EagleView has proven its claim for lost profits for only a portion of the

   infringing sales, then you must consider the issue of a reasonable royalty.

             The amount of damages that Xactware or Verisk pay EagleView for

   infringing the Asserted Patents must be enough to compensate for the

   infringement, but may not be less than a reasonable royalty for the use of

   EagleView’s claimed inventions.

             [Plaintiff’s Version: You must award EagleView a reasonable royalty in the

   amount that EagleView has proven it could have earned] 135 [Defendants’ Version:

   Upon proof of infringement, EagleView is entitled to a reasonable royalty] on any
                                                                                                                       136
   infringing sales for which [Plaintiff’s Version: you have not already awarded]

   [Defendants’ Version: it has not shown entitlement to] lost profit damages. A


   134
         Source: AIPLA Model Patent Jury Instructions § 10.2.5, available at: https://www.aipla.org/docs/default-
         source/default-document-library/2018-07-23-clean---aipla-model-patent-jury-
         instructions.pdf?sfvrsn=8664a8dd_0; 35 U.S.C. § 284; WesternGeco LLC v. ION Geophysical Corp., 138 S. Ct.
         2129 (2018); Exmark Mfg. Co., v. Briggs & Stratton Power Group, 879 F.3d 1332 (Fed. Cir. 2018); Ericsson,
         Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir. 2014); VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308,
         1326 (Fed. Cir. 2014); Apple Inc. v. Motorola Inc., 757 F.3d 1286 (Fed. Cir. 2014); Uniloc USA, Inc. v.
         Microsoft Corp., 632 F.3d 1292, 1312 (Fed. Cir. 2011); Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301,
         1324-25 (Fed. Cir. 2009); Federal Circuit Bar Association Model Patent Jury Instructions 6.5-6.7, Carnegie
         Mellon University v. Marvell Technology Group, Ltd., 807 F.3d 1283 (Fed. Cir. 2015).
   135
         Plaintiff’s version tracks the model rules directly; Defendants’ version does not. AIPLA Model Patent Jury
         Instructions § 10.2.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-
         23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0
   136
         Plaintiff’s version tracks the model rules directly; Defendants’ version does not. AIPLA Model Patent Jury
         Instructions § 10.2.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-
         23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0
                                                             110
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 112 of 139 PageID: 43257



   royalty is a payment made to a patent owner by someone else in exchange for the

   right to make, use, or sell [Plaintiff’s Version: a patented product] 137 [Defendants’

   Version: the claimed invention].

             The reasonable royalty award must be based on the incremental value that

   the patented invention adds to the end product. When the infringing products have

   both patented and unpatented features, measuring this value requires a

   determination of the value added by the patented features. The ultimate

   combination of royalty base and royalty rate must reflect the value attributable to

   the infringing features of the product, and no more.

                                       HYPOTHETICAL NEGOTIATION

             A reasonable royalty is the royalty that would have resulted from a

   hypothetical license negotiation between EagleView and Xactware or Verisk. Of

   course, we know that they did not agree to a license and royalty payment. But, in

   order to decide on the amount of reasonable royalty damages, you should assume

   that the parties did negotiate a license just before the infringement began. This is

   why it is called a “hypothetical” license negotiation. You should assume that both

   parties to the hypothetical negotiation understood that the patent was valid and

   infringed and both were willing to enter into a license just before the infringement


   137
         Plaintiff’s version tracks the model rules directly; Defendants’ version does not. AIPLA Model Patent Jury
         Instructions § 10.2.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-
         23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0
                                                            111
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 113 of 139 PageID: 43258



   began. You should also presume that the parties had full knowledge of the facts and

   circumstances surrounding the infringement at the time of the hypothetical

   negotiation.

             In determining the amount of a reasonable royalty, you may consider

   evidence on any of the following factors, in addition to any other evidence

   presented by the parties on the economic value of the patent:

             1.       Any royalties received by the licensor for the licensing of the patent-
                      in-suit, proving or tending to prove an established royalty.

             2.       The rates paid by Xactware or Verisk to license other patents
                      comparable to the patent-in-suit.

             3.       The nature and scope of the license, as exclusive or nonexclusive, or
                      as restricted or non-restricted in terms of its territory or with respect to
                      whom the manufactured product may be sold.

             4.       The licensor’s established policy and marketing program to maintain
                      its right to exclude others from using the patented invention by not
                      licensing others to use the invention, or by granting licenses under
                      special conditions designed to preserve that exclusivity.

             5.       The commercial relationship between the licensor and the licensee,
                      such as whether or not they are competitors in the same territory in the
                      same line of business.

             6.       The effect of selling the patented product in promoting other sales of
                      the licensee; the existing value of the invention to the licensor as a
                      generator of sales of its nonpatented items; and the extent of such
                      collateral sales.

             7.       The duration of [Plaintiff’s Version: the patent] 138 [Defendants’
                      Version: each Asserted Patent] and the term of the license [Plaintiff’s
   138
         Plaintiff’s version tracks the model rules directly; Defendants’ version does not. AIPLA Model Patent Jury
         Instructions § 10.2.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-
         23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0
                                                            112
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 114 of 139 PageID: 43259



                     Version: (deleted)] 139 [Defendants’ Version: with respect to that
                     patent].140

            8.       The established profitability of the product made under the patents; its
                     commercial success; and its popularity.

            9.       The utility and advantages of the patented invention over the old
                     modes or devices, if any, that had been used for achieving similar
                     results.

            10.      The nature of the patented invention; the character of the commercial
                     embodiment of it as owned and produced by or for the licensor; and
                     the benefits to those who have used the invention.

            11.      The extent to which Xactware or Verisk has made use of the
                     invention; and any evidence that shows the value of that use.

            12.      The portion of the profit or of the selling price that may be customary
                     in the particular business or in comparable businesses to allow for the
                     use of the invention or analogous inventions.

            13.      The portion of the profits that arises from the patented invention itself
                     as opposed to profit arising from unpatented features, such as the
                     manufacturing process, business risks, or significant features or
                     improvements added by the accused infringer.

            14.      The opinion testimony of qualified experts.

            15.      The amount that a licensor [Plaintiff’s Version: (deleted)] 141
                     [Defendants’ Version: (such as the patent owner)] and a licensee (such
                     as [Plaintiff’s Version: Xactware and/or Verisk] 142 [Defendants’
                     Version: the accused infringer])143 would have agreed upon (at the

   139
        Plaintiff’s version tracks the model rules directly; Defendants’ version does not. AIPLA Model Patent Jury
        Instructions § 10.2.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-
        23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0
   140
        Defendants’ proposal provides clarification necessary to avoid juror confusion in light of the multiple patents
        asserted in this case.
   141
        Plaintiff’s version tracks the model rules directly; Defendants’ version does not. AIPLA Model Patent Jury
        Instructions § 10.2.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-
        23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0
   142
        Plaintiff’s version tracks the model rules directly; Defendants’ version does not. AIPLA Model Patent Jury
        Instructions § 10.2.5, available at: https://www.aipla.org/docs/default-source/default-document-library/2018-07-
        23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0
   143
       Defendants’ proposed language provides helpful clarification to the jury for the terms “licensee” and “licensor.”
                                                          113
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 115 of 139 PageID: 43260



                  time the infringement began) if both sides had been reasonably and
                  voluntarily trying to reach an agreement; that is, the amount which a
                  prudent licensee—who desired, as a business proposition, to obtain a
                  license to manufacture and sell a particular article embodying the
                  patented invention—would have been willing to pay as a royalty and
                  yet be able to make a reasonable profit and which amount would have
                  been acceptable by a patentee who was willing to grant a license.

            The amount you find as damages must be based on the value attributable to

   the patented technology, as distinct from other, unpatented features of the accused

   product, or other factors such as marketing or advertising, or Xactware and/or

   Verisk’s size or market position. In determining the appropriate royalty base and

   the appropriate royalty rate, the ultimate combination of both the royalty rate and

   the royalty base must reflect the value attributable to the patented technology. In

   other words, the royalty base must be closely tied to the invention. It is not

   sufficient to use a royalty base that is too high and then adjust the damages

   downward by applying a lower royalty rate. Similarly, it is not appropriate to select

   a royalty base that is too low and then adjust it upward by applying a higher

   royalty rate. Rather, you must determine an appropriate royalty rate and an

   appropriate royalty base that reflect the value attributable to the patented invention

   alone.

                                   Entire Market Value Rule

            A multi-component product may have both infringing and non-infringing

   components. In such products, royalties should be based not on the entire product,

                                            114
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 116 of 139 PageID: 43261



   but instead on the “smallest salable unit” that practices the patent and has close

   relation to the claimed invention. Where the smallest salable unit is, in fact, a

   multi-component product containing several non-infringing features with no

   relation to the patented feature, damages must only be based on the portion of the

   value of that product attributable to the patented technology. This may involve

   estimating the value of a feature that may not have ever been individually sold.

         The entire market value rule is a narrow exception to this general rule. In

   order to recover damages as a percentage of revenues or profits attributable to the

   entire product, EagleView must establish that it is more likely than not that the

   patented feature drives the demand for an entire multi-component product such that

   it creates the basis for customer demand or ‘substantially creates the value of the

   product.

                                        Multiple Patents

         If you find that Xactware and/or Verisk infringed multiple patents, even by a

   single infringing act, and if you award a reasonable royalty for the infringement,

   then you may award separate royalties to EagleView for each patent that was

   infringed. You also may consider evidence of the number of patent licenses that are

   needed for the allegedly infringing product and the effect on the hypothetical

   negotiation of having to pay a royalty for each of those licenses.

                                        TIMING

                                            115
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 117 of 139 PageID: 43262



         Damages are not based on a hindsight evaluation of what happened, but on

   what the parties to the hypothetical license negotiations would have agreed upon.

   Nevertheless, evidence relevant to the negotiation is not necessarily limited to facts

   that occurred on or before the date of the hypothetical negotiation. You may also

   consider information the parties would have foreseen or estimated during the

   hypothetical negotiation, which may under certain circumstances include evidence

   of usage after infringement started, license agreements entered into by the parties

   shortly after the date of the hypothetical negotiation, profits earned by the

   infringer, and non-infringing alternatives.


                         NON-INFRINGING SUBSTITUTES
      In determining a reasonable royalty, you may also consider evidence

   concerning the availability and cost of acceptable non-infringing substitutes to the

   patented invention. An acceptable substitute must be a product that is licensed

   under the patent or that does not infringe the patent.




                                            116
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 118 of 139 PageID: 43263




   32. F–32 WILLFUL INFRINGEMENT144

             In this case, EagleView argues that Xactware and Verisk infringed its

   patents and, further, that Xactware and Verisk infringed willfully. If you have

   decided that Xactware or Verisk has infringed, you must go on and address the

   additional issue of whether or not this infringement was willful.                                          [Plaintiff’s

   Version: (deleted)]145 [Defendants’ Version: Willfulness requires you to determine

   whether EagleView proved that it is more likely than not that the infringement by

   Xactware or Verisk was especially worthy of punishment.]                                             You may not

   determine that the infringement was willful just because Xactware and Verisk

   knew of the Asserted Patents and infringed them. Instead, willful infringement is

   reserved for only the most egregious behavior, such as where the infringement is

   malicious, deliberate, consciously wrongful, or done in bad faith.

             To determine whether Xactware and Verisk acted willfully consider all the

   facts. These may include, but are not limited, to:

             (1)       Whether or not Xactware and/or Verisk acted consistently with the

   standards of behavior for its industry;

             (2)       Whether or not Xactware and/or Verisk intentionally copied a product

   of EagleView that is covered by the Asserted Patents;



   144
         Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (July 2016) at 3.10.
   145
         Plaintiff believes that this instruction is overboard and unnecessary given the rest of the instructions.
                                                              117
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 119 of 139 PageID: 43264



         (3)    Whether or not Xactware and/or Verisk reasonably believed they did

   not infringe or that the Asserted Patents were invalid;

         (4) Whether or not Xactware and/or Verisk made a good-faith effort to avoid

   infringing the Asserted Patents, for example, whether Xactware and/or Verisk

   attempted to design around the Asserted Patents; and

         (5) Whether or not Xactware and/or Verisk tried to cover up its

   infringement.




                                            118
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 120 of 139 PageID: 43265




   33. F–33 EQUITABLE ESTOPPEL146

             [Plaintiff’s Version: (deleted)]147 [Defendants’ Version: The owner of a

   patent may forfeit its right to any relief from an infringer where: (1) the patent

   holder communicates something in a misleading way to the infringing party about

   the lack of infringement or about not being sued, (2) the infringer relies upon the

   misleading communication from the patent holder, and (3) the infringer will be

   materially harmed if the patent holder is allowed to assert a claim relating to the

   issue that is inconsistent with the patent holder’s prior misleading communication.

   This is referred to as an “equitable estoppel” and it is a defense that Xactware and

   Verisk contend precludes any recovery by EagleView in this lawsuit. Xactware

   and Verisk must prove each of these elements by a preponderance of the evidence,

   but even if all these elements are proven, equitable estoppel need not be found if

   such a finding would be unfair in light of the conduct of the parties.

             Xactware and Verisk contend that EagleView made a misleading

   communication about the Asserted Patents before EagleView filed this lawsuit. A

   communication may be made through written or spoken words, conduct, silence, or

   a combination of words, conduct, and silence. Conduct may include action or

   inaction. Whether in fact EagleView communicated with Xactware and Verisk


   146
         Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (July 2016) at 5.3
   147
         Plaintiff’s position is that this section should not be included, because Defendants’ equitable estoppel arguments
         should be excluded from the trial, as argued in Plaintiff’s Motion in Limine No. 6. Moreover, equitable issues
         are questions of law and are not for the jury to decide.
                                                             119
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 121 of 139 PageID: 43266



   about the Asserted Patents prior to the filing of this lawsuit, and whether in fact

   that communication, if you find there to have been any, was misleading, are

   questions that must be answered by considering the facts and circumstances as they

   existed at the time.

         Material harm to Xactware and Verisk can be evidentiary or economic in

   form. Whether Xactware and Verisk suffered evidentiary harm is a question that

   must be answered by evaluating whether Xactware and Verisk will be unable to

   present a full and fair defense on the merits of EagleView’s claim(s). Not being

   able to present a full and fair defense on the merits of EagleView’s claim(s) can

   occur due to the loss of important records, the death or impairment of an important

   witness(es), the unreliability of memories about important events because they

   occurred in the distant past, or other similar types of things. Whether Xactware and

   Verisk suffered economic prejudice is a question that must be answered by

   evaluating whether Xactware and Verisk changed its economic position as a result

   of its reliance on any misleading communication from EagleView about the

   Asserted Patents, resulting in losses beyond merely paying for infringement (such

   as if they could have switched to a noninfringing product if sued earlier) and




                                           120
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 122 of 139 PageID: 43267



   whether losses as a result of any change in economic position could have been

   avoided.]148




   148
         Equitable estoppel is still at issue at this case, and there should be no exclusion of evidence relating to this issue.
          To the extent this defense concerns issues of law, the Court can still – and should -- entertain the jury’s findings
          relating to this issue. This instruction is based on the Federal Circuit Bar Association’s Model Patent Jury
          Instructions

                                                                121
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 123 of 139 PageID: 43268




   34. F–34 UNCLEAN HANDS149

             [Plaintiff’s Version: (deleted)]150151 [Defendants’ Version: The owner of a

   patent may be barred from enforcing the patent against an infringer where the

   owner of the patent acts or acted inequitably, unfairly, or deceitfully towards the

   infringer or the Court in a way that has immediate and necessary relation to the

   relief that the patent holder seeks in a lawsuit. This is referred to as “unclean

   hands,” and it is a defense that Xactware and Verisk contends precludes any

   recovery by EagleView in this lawsuit. You must consider and weigh all the facts

   and circumstances to determine whether you believe that, on balance, EagleView

   acted in such an unfair way towards Xactware and Verisk or the Court in the

   matters relating to the controversy between EagleView and Xactware and Verisk

   that, in fairness, EagleView should be denied the relief it seeks in this lawsuit.

   Xactware and Verisk must prove unclean hands by a preponderance of the

   evidence.]




   149
         Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions (July 2016) at 5.5.
   150
         Unclean hands is not an issue in the case, as Defendants’ only unclean hands theory, regarding alleged
         “inequitable” behavior in not disclosing the Sungevity reference during prosecution was rejected multiple times
         by Judge Kugler. Dkt. Nos. 408, 432.
   151
        Unclean hands is still at issue at this case, and there should be no exclusion of evidence relating to this issue.
   To the extent this defense concerns issues of law, the Court can still – and should -- entertain the jury’s findings
   relating to this issue. This instruction is based on the Federal Circuit Bar Association’s Model Patent Jury
   Instructions. The defense of unclean hands is not limited to inequitable conduct-related behavior. See Gilead Scis.,
   Inc. v. Merck & Co., 888 F.3d 1231, 1239 (Fed. Cir. 2018), cert. denied, 139 S. Ct. 797, 202 L. Ed. 2d 572 (2019).


                                                            122
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 124 of 139 PageID: 43269




   35. F–35 DELIBERATIONS152

             When you retire to the jury room to deliberate, you may take with you these

   instructions, your notes, and the exhibits that the Court has admitted into evidence.

   You should select one member of the jury as your foreperson. That person will

   preside over the deliberations and speak for you here in open court.

             You have two main duties as jurors. The first one is to decide what the facts

   are from the evidence that you saw and heard here in court. Deciding what the

   facts are is your job, not mine, and nothing that I have said or done during this trial

   was meant to influence your decision about the facts in any way.

             Your second duty is to take the law that I give you, apply it to the facts, and

   decide if, under the appropriate burden of proof, the parties have established their

   claims. It is my job to instruct you about the law, and you are bound by the oath

   that you took at the beginning of the trial to follow the instructions that I give you,

   even if you personally disagree with them. This includes the instructions that I

   gave you before and during the trial, and these instructions. All the instructions are

   important, and you should consider them together as a whole.




   152
         Source: Third Circuit Model Jury Instructions (October 2017) at 3.1 available at
         https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf; New Jersey Model Civil Jury
         Charges, 1.15, available at: https://www.njcourts.gov/attorneys/civilcharges.html
                                                         123
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 125 of 139 PageID: 43270



         Perform these duties fairly. Do not let any bias, sympathy or prejudice that

   you may feel toward one side or the other influence your decision in any way.

         You are to resolve the factual disputes in this case based upon the exhibits

   which you will have in the jury room with you and your recollection of the

   testimony of witnesses as bearing on those issues. You have been permitted to

   make notes during the course of this trial. But as I told you before we started, these

   notes are not evidence. You may use the notes during your deliberations to help

   you to recall what the testimony was. However, do not overemphasize the

   significance of a written note made by yourself or by a fellow juror. If a note does

   help to refresh your recollection, it has then been useful, but it is your recollection

   not the note which is important. If your memory differs, you have an absolute right

   to rely solely on your own recollection.

         As jurors, you have a duty to consult with each other and to deliberate with

   the intention of reaching a verdict. Each of you must decide the case for yourself,

   but only after a full and impartial consideration of all of the evidence with your

   fellow jurors. Listen to each other carefully. In the course of your deliberations,

   you should feel free to re-examine your own views and to change your opinion

   based upon the evidence. But you should not give up your honest convictions

   about the evidence just because of the opinions of your fellow jurors. Nor should

   you change your mind just for the purpose of obtaining enough votes for a verdict.

                                              124
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 126 of 139 PageID: 43271



           When you start deliberating, do not talk to the jury officer, to me or to

   anyone but each other about the case. During your deliberations, you must not

   communicate with or provide any information to anyone by any means about this

   case. You may not use any electronic device or media, such as a cell phone, smart

   phone, or computer of any kind; the internet, any internet service, or any text or

   instant messaging service like Twitter; or any internet chat room, blog, website, or

   social networking service such as Facebook, LinkedIn, or YouTube, to

   communicate to anyone any information about this case or to conduct any research

   about this case until I accept your verdict.

           You may not use these electronic means to investigate or communicate about

   the case because it is important that you decide this case based solely on the

   evidence presented in this courtroom. Information on the internet or available

   through social media might be wrong, incomplete, or inaccurate. Information that

   you might see on the internet or on social media has not been admitted into

   evidence and the parties have not had a chance to discuss it with you. You should

   not seek or obtain such information and it must not influence your decision in this

   case.

           If you have any questions or messages for me, you must write them down on

   a piece of paper, have the foreperson sign them, and give them to the jury officer.

   The officer will give them to me, and I will respond as soon as I can. I may have

                                             125
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 127 of 139 PageID: 43272



   to talk to the lawyers about what you have asked, so it may take some time to get

   back to you.

         One more thing about messages. Never write down or tell anyone how you

   stand on your votes. For example, do not write down or tell anyone that a certain

   number is voting one way or another. Your votes should stay secret until you are

   finished.

         Your verdict must represent the considered judgment of each juror. In order

   for you as a jury to return a verdict, each juror must agree to the verdict. Your

   verdict must be unanimous.

         A form of verdict has been prepared for you. It has a series of questions for

   you to answer. You will take this form to the jury room and when you have

   reached unanimous agreement as to your verdict, you will fill it in, and have your

   foreperson date and sign the form. You will then return to the courtroom and your

   foreperson will give your verdict. Unless I direct you otherwise, do not reveal your

   answers until you are discharged. After you have reached a verdict, you are not

   required to talk with anyone about the case unless I order you to do so.

         Once again, I want to remind you that nothing about my instructions and

   nothing about the form of verdict is intended to suggest or convey in any way or

   manner what I think your verdict should be. It is your sole and exclusive duty and

   responsibility to determine the verdict.

                                              126
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 128 of 139 PageID: 43273




   36. F–36 DEADLOCK153

             It is your duty as jurors to consult with one another and to deliberate with a

   view toward reaching an agreement, if you can do so consistent with your

   individual judgments. Each of you must decide the case for yourself, but you

   should do so only after a consideration of the case with your fellow jurors, and you

   must be open to their opinions. You should not be influenced to vote a certain way,

   however, by the single fact that a majority of the jurors, or any of them, will vote in

   a certain way. In other words, you should not surrender your honest convictions

   concerning the effect or weight of the evidence for the mere purpose of returning a

   verdict, or solely because of the opinions of the other jurors.

             In the course of your deliberations you should not hesitate to reexamine your

   own views, and to change your opinion if you are convinced that those views are

   wrong. To reach a unanimous result you must examine the questions submitted to

   you openly and frankly, with proper regard for the opinions of others and with a

   willingness to reexamine your own views.

             Remember that you are not partisans; you are judges — judges of the facts.

   Your only interest is to seek the truth from the evidence. You are the judges of the

   credibility of the witnesses and the weight of the evidence.



   153
         Source: Third Circuit Model Jury Instructions (October 2017) at 3.4 available at
         https://www.ca3.uscourts.gov/sites/ca3/files/1_Chaps_1_2_3_2017_Oct.pdf
                                                            127
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 129 of 139 PageID: 43274



         If you should fail to agree on a verdict, the case is left open and must be

   resolved at a later time. There is no reason to think that another trial would be

   conducted in a better way or that a different jury would decide it any better. Any

   future jury must be selected in the same manner and from the same source as you.

         We try cases to dispose of them and to reach a common conclusion if it is

   consistent with the conscience of each member of the jury. I suggest that, in

   deliberating, you each recognize that you are not infallible, that you listen to the

   opinions of the other jurors and that you do so carefully with a view to reaching a

   common conclusion, if you can. You may take all the time that you feel is

   necessary.

   I remind you that in your deliberations you are to consider the instructions I have
   given you as a whole. You should not single out any part of any instruction,
   including this one, and ignore others. They are all equally important.




                                           128
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 130 of 139 PageID: 43275




                                       129
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 131 of 139 PageID: 43276




   37. F–37 COMMUNICATION WITH COURT45

             If it becomes necessary to communicate with me during deliberations, you

   may send a folded note through the marshal or clerk, signed by a juror.

            Do not disclose the content of your note to the marshal or clerk. Do not

   communicate with the court about the case except by a signed note. I will only

   communicate with you regarding the case in writing or in open court.

            Do not disclose any vote count in any note to the court.




   45
        Source: Northern District of California Model Jury Instructions, available at:
        cand.uscourts.gov/filelibrary/313/Finjury.pdf
                                                            130
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 132 of 139 PageID: 43277




   38. F–38 RETURN OF VERDICT

         A verdict form has been prepared for you. After you have reached

   unanimous agreement on a verdict, your presiding juror will fill in the form that

   has been given to you, sign and date it, and advise the court that you are ready to

   return to the courtroom.

         You may now retire and continue your deliberations.




                                          131
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 133 of 139 PageID: 43278




                                                   GLOSSARY154



             Some of the terms in this glossary will be defined in more detail in the legal

   instructions you are given. The definitions in the instructions must be followed and

   must control your deliberations.

             Abstract: A brief summary of the technical disclosure in a patent to enable

   the U.S. Patent and Trademark Office and the public to determine quickly the

   nature and gist of the technical disclosure in the patent.

             Amendment: A patent applicant’s change to one or more claims or to the

   specification either in response to an office action taken by an Examiner or

   independently by the patent applicant during the patent application examination

   process.

             Anticipation: A situation in which a claimed invention describes an earlier

   invention and, therefore, is not considered new and is not entitled to be patented.

             Assignment: A transfer of patent rights to another called an “assignee” who,

   upon transfer, becomes the owner of the rights assigned.

             Claims: Each claim of a patent is a concise, formal definition of an

   invention and appears at the end of the specification in a separately numbered

   154
         Source: The Federal Circuit Bar Association’s Model Patent Jury Instructions January 2016) at C available at
         https://fedcirbar.org/Portals/0/File%20Manager/Resources/Publications/Model%20Patent%20Jury%20Instructi
         ons/FCBA%20Model%20Patent%20Jury%20Instructions%20(UPDATED%20DRAFT%20July%202016).pdf;
         AIPLA Model Patent Jury Instructions, Part III, available at: https://www.aipla.org/docs/default-source/default-
         document-library/2018-07-23-clean---aipla-model-patent-jury-instructions.pdf?sfvrsn=8664a8dd_0
                                                            132
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 134 of 139 PageID: 43279



   paragraph. In concept, a patent claim marks the boundaries of the patent in the

   same way that a legal description in a deed specifies the boundaries of land, i.e.,

   similar to a landowner who can prevent others from trespassing on the bounded

   property, the inventor can prevent others from using what is claimed. Claims may

   be independent or dependent. An independent claim stands alone. A dependent

   claim does not stand alone and refers to one or more other claims. A dependent

   claim incorporates whatever the other referenced claim or claims say.

         Conception: The complete mental part of the inventive act which must be

   capable of proof, as by drawings, disclosure to another, etc.

         Drawings: The drawings are visual representations of the claimed invention

   contained in a patent application and issued patent, and usually include several

   figures illustrating various aspects of the claimed invention.

         Elements: The required parts of a device or the required steps of a method.

   A device or method infringes a patent if it contains each and every requirement of a

   patent claim.

         Embodiment: A product or method that contains the claimed invention.

         Examination: Procedure before the U.S. Patent and Trademark Office

   whereby an Examiner reviews the filed patent application to determine if the

   claimed invention is patentable.



                                            133
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 135 of 139 PageID: 43280



            Filing Date: Date a patent application, with all the required sections, has

   been submitted to the U.S. Patent and Trademark Office.

            [Plaintiff’s Version: (deleted)]155156 [Defendants’ Version: Infringement:

   Infringement of a patent occurs when someone makes, uses, or sells a patented

   invention, without permission of the patent holder, within the United States during

   the term of the patent. To establish infringement, each and every requirement of an

   Asserted Claim must be met exactly by the accused product or process. If even a

   single requirement of the Asserted Claim is not met, there is no infringement.

   Infringement may be direct, by inducement, or contributory. Direct infringement is

   making, using, or selling the patented invention without permission. Inducing

   infringement is intentionally causing another to directly infringe a patent.

   Contributory infringement is offering to sell or selling an item that is a significant

   part of the invention, so that the buyer directly infringes the patent. To be a

   contributory infringer, one must know that the part being offered or sold is

   designed specifically for infringing the patented invention and is not a common

   object suitable for noninfringing uses.]



   155
        The concept of infringement is fully described in the instructions and a glossary is an improper place to
        summarize such a critical concept.
   156
       This definition is taken directly from the Federal Circuit Bar Association’s Model Patent Jury Instructions.
        Infringement is an important part of the case and it does not make sense to leave it out of the glossary of terms.
        The glossary defines other important terms, such as anticipation. EagleView does not want this instruction
        because it reminds the jury that EagleView must provide that each and every requirement of an Asserted Claim
        must be met for infringement.

                                                            134
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 136 of 139 PageID: 43281



            Limitation: A required part of an invention set forth in a patent claim. A

   limitation is a requirement of the invention. The word “limitation” is often used

   interchangeably with the word “requirement.”

            [Plaintiff’s Version: (deleted)]157158 [Defendants’ Version: Nonobviousness:

   One of the requirements for securing a patent. To be valid, the subject matter of the

   invention must not have been obvious to a person of ordinary skill in the field at

   the time of the filing date of the patent application or, if proven, an earlier date of

   invention.]

            Office Action: A written communication from the Examiner to the patent

   applicant in the course of the application examination process.

            Patent: A patent is an exclusive right granted by the U.S. Patent and

   Trademark Office to an inventor to prevent others from making, using, or selling

   an invention for a term of 20 years from the date the patent application was filed

   (or 17 years from the date the patent issued). When the patent expires, the right to

   make, use, or sell the invention is dedicated to the public. The patent has three

   parts, which are a specification, drawings and claims. The patent is granted after

   examination by the U.S. Patent and Trademark Office of a patent application filed
   157
        The concept of non-obviousness is fully described in the instructions and a glossary is an improper place to
        summarize such a critical concept.
   158
       This definition is taken directly from the Federal Circuit Bar Association’s Model Patent Jury Instructions.
        Nonobviousness is an important part of the case and it does not make sense to leave it out of the glossary of
        terms. The glossary defines other important terms, such as anticipation. EagleView does not want this
        instruction because it reminds the jury that EagleView’s patents must have been nonobvious at the time of
        filing.

                                                           135
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 137 of 139 PageID: 43282



   by the inventor which has these parts, and this examination is called the

   prosecution history.

            Patent and Trademark Office (PTO): An administrative branch of the U.S.

   Department of Commerce that is charged with overseeing and implementing the

   federal laws of patents and trademarks. It is responsible for examining all patent

   applications and issuing all patents in the United States.

            [Plaintiff’s Version: (deleted)]159160 [Defendants’ Version: Prior art:

   Previously known subject matter in the field of a claimed invention for which a

   patent is being sought. It includes issued patents, publications, and knowledge

   deemed to be publicly available, such as trade skills, trade practices, and the like.]

            Prosecution History: The prosecution history is the complete written record

   of the proceedings in the PTO from the initial application to the issued patent. The

   prosecution history includes the office actions taken by the PTO and the

   amendments to the patent application filed by the applicant during the examination

   process. The prosecution history may also be referred to as the “file history” or

   “file wrapper” of the patent during this trial.

            Reads On: A patent claim “reads on” a device or method when each

   required part (requirement) of the claim is found in the device or method.
   159
        The concept of what qualifies as prior art is fully described in the instructions and a glossary is an improper
        place to summarize such a critical concept.
   160
       This definition is taken directly from the Federal Circuit Bar Association’s Model Patent Jury Instructions. Prior
        art is an important part of the case and it does not make sense to leave it out of the glossary of terms.

                                                           136
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 138 of 139 PageID: 43283



         Reduction to Practice: The invention is “reduced to practice” when it is

   sufficiently developed to show that it would work for its intended purpose.

         Requirement: A required part or step of an invention set forth in a patent

   claim. The word “requirement” is often used interchangeably with the word

   “limitation,” and sometimes with the word “element.”

         Royalty: A royalty is a payment made to the owner of a patent by a non-

   owner in exchange for rights to make, use, or sell the claimed invention.

         Specification: The specification is a required part of a patent application and

   an issued patent. It is a written description of the invention and of the manner and

   process of making and using the claimed invention.



   Dated: September 4, 2019
         By: s/ Liza M. Walsh                           By: s/ Scott S. Christie
         Liza M. Walsh                                  Scott S. Christie
         Hector D. Ruiz                                 Matthew A. Sklar
         Eleonore Ofosu-Antwi                           MCCARTER & ENGLISH, LLP
         WALSH PIZZI O’REILLY FALANGA LLP               Four Gateway Center
         Three Gateway Center                           100 Mulberry Street
         100 Mulberry Street, 15th Floor                Newark, New Jersey 07102
         Newark, NJ 07102                               (973) 848-5388
         (973) 757-1100
                                                        Of Counsel
         Of Counsel                                     Lee Carl Bromberg
         Adam R. Alper                                  Wyley S. Proctor
         Brandon H. Brown                               Brian M. Seeve
         KIRKLAND & ELLIS LLP                           Thomas R. Fulford
         555 California Street                          Thomas F. Foley
         San Francisco, CA 94104                        James Thomson
                                           137
Case 1:15-cv-07025-RMB-JS Document 755 Filed 09/06/19 Page 139 of 139 PageID: 43284



         (415) 439-1400                           MCCARTER & ENGLISH, LLP
                                                  265 Franklin St.
         Michael W. De Vries                      Boston, Massachusetts 02110
         KIRKLAND & ELLIS LLP                     (617) 449-6500
         333 South Hope Street
         Los Angeles, CA 90071                    Attorneys for Defendants
         (213) 680-8400                           Xactware Solutions, Inc. and
                                                  Verisk Analytics, Inc.
         Leslie M. Schmidt
         KIRKLAND & ELLIS LLP
         601 Lexington Ave.
         New York, NY 10022
         (212) 446-4800

         Gianni Cutri
         Joel R. Merkin
         Kristina N. Hendricks
         KIRKLAND & ELLIS LLP
         300 North LaSalle
         Chicago, IL 60654
         (312) 862-2000

         Attorneys for Plaintiff Eagle View
         Technologies, Inc.




                                          138
